Exhibit 10.3 

 

STOCK PURCHASE AND SALE
AGREEMENT

 

DATED MAY 21, 2014

 

BY AND AMONG

 

AZURRX BIOPHARMA, INC.

 

AND

 

PROTEA BIOSCIENCES GROUP, INC.

 

AND

 

PROTEA BIOSCIENCES, INC.

 

AND

 

PROTEABIO EUROPE SAS

 

 

 

 

TABLE OF CONTENTS

 



    Page       ARTICLE 1 DEFINITIONS 4     1.1. Definitions 4       1.2. Terms
Generally; Certain Rules of Construction 12       ARTICLE 2 THE PURCHASE 13    
2.1. Purchase and Sale of the Shares 13       2.2. Purchase Price 13       2.3.
Contingent Consideration 13       2.4. Closing 14       ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLERS 14     3.1. Organization and
Qualification 14       3.2. Authority Relative to this Agreement 14       3.3.
No Conflict 15       3.4. Required Filings and Consents 15       3.5.
Intellectual Property 15       3.6. Contracts 18       3.7. Compliance with Laws
19       3.8. Claims and Proceedings 19       3.9. Regulatory Compliance 19    
  3.10. No Finder 20       3.11. Financial Statements 20       3.12. Absence of
Certain Changes 20       3.13. Off-Balance Sheet Undertakings 20       3.14.
Taxes 21       3.15. Capitalization, Etc. 22       3.16. Books and Records;
Internal Accounting Controls 22       3.17. Ownership of Shares 22       3.18.
Employee Matters 23       3.19. Banks 24       3.20. Real Property 24

 



 

 

 



3.21. Environment 24       3.22. Restricted Shares 24       3.23. Access to
Information 25       3.24. Disclosure 25       3.25. Transactions with
Affiliates 25       3.26. Title to Assets 25       3.27. Insurance 25      
3.28. No Insolvency 26       3.29. No Undisclosed Liabilities 26       ARTICLE 4
REVERSION OF SHARES; ISSUANCE OF PARENT SHARES; PARENT REGISTRATION RIGHTS;
ANTI-DILUTION RIGHTS 26     4.1. Reversion of Shares 26       4.2. Issuance of
Parent Shares 26       4.3. Further Assurances in Order to Effect the Reversion
27       4.4. Parent Registration Rights 27       4.5. Anti-Dilution 28      
4.6. Board Appointment Rights 28       ARTICLE 5 REPRESENTATIONS AND WARRANTIES
OF BUYER 28     5.1. Buyer Representations 28       ARTICLE 6 CONDITIONS TO
CLOSING AND CLOSING DELIVERIES 30     6.1. Conditions to Obligations of the
Buyer 30       6.2. Conditions to Obligations of the Sellers 32       ARTICLE 7
RESTRICTIVE COVENANTS 33     7.1. Non-Solicitation 33       7.2. Non-Competition
34       7.3. Non-Disclosure and Non-Use 34       7.4. Non-Disparagement 35    
  7.5. Equitable Relief/Interpretation 35       ARTICLE 8 OTHER COVENANTS AND
AGREEMENTS 35     8.1. Covenants To Be Observed by the Buyer and Protea 35      
8.2. Additional Covenants 39

 



2

 

 



ARTICLE 9 GOVERNING LAW; LITIGATION. 41     9.1. Governing Law 41       9.2.
Litigation; Waiver of Jury Trial 41       ARTICLE 10 INDEMNITY 42     10.1.
Indemnification 42       10.2. Indemnification Procedures 42       10.3.
Survival of Claims 45       ARTICLE 11 TERM; TERMINATION 46     11.1.
Termination of Agreement 46       11.2. Effect of Termination 46       ARTICLE
12 MISCELLANEOUS PROVISIONS 46     12.1. Amendment and Modifications 46      
12.2. Waiver of Compliance 46       12.3. Expenses 47       12.4. Further
Assurances 47       12.5. No Waiver of Rights 47       12.6. Notices 47      
12.7. Assignment 48       12.8. Counterparts 48       12.9. Headings 48      
12.10. Entire Agreement 48       12.11. Third Party Beneficiaries 48      
12.12. Severability 49       12.13. Survival 49



 



Exhibit A Form of Certificate of Designation Exhibit B Executive Agreement
Exhibit C Amendment to Mr. Jais’ Employment Agreement Exhibit D 2014 Mayoly
Agreement Exhibit E Description of Program PR1101

  



3

 

 



STOCK PURCHASE AND SALE AGREEMENT

 

This STOCK PURCHASE AND SALE AGREEMENT (including the Exhibits and Schedules
hereto, this “Agreement”) is made and entered into this 21st day of May 2014, by
and among AzurRx BioPharma, Inc., a Delaware corporation (the “Buyer”), Protea
Biosciences Group, Inc., a Delaware corporation (the “Parent”), Protea
Biosciences, Inc., a Delaware corporation (the “Protea Sub”) and ProteaBio
Europe SAS, a corporation organized under the laws of France (the “Company”).
The Parent, Protea Sub and the Company are sometimes each referred to herein as
a “Seller” and collectively as the “Sellers.”

 

RECITALS

 

A.    The Parent owns 100% of the outstanding capital stock of Protea Sub which
owns 100% of the outstanding shares of capital stock of the Company (the
“Shares”).

 

B.     The Buyer wishes to purchase from the Sellers, and the Sellers wish to
sell to the Buyer, 100% of the Shares.

 

Accordingly, the parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1.        Definitions. As used in this Agreement and the Exhibits and
Schedules delivered pursuant hereto and to the extent incorporated in other
Transaction Documents, the following definitions shall apply:

 

“2010 Mayoly Agreement” means the Joint Research and Development Agreement, by
and among Protea Sub, the Company and Laboratoires Mayoly Spindler SAS
(“Mayoly”), dated March 22, 2010, that canceled and replaced the Joint Research
and Development Agreement among the aforementioned parties dated May 27, 2009.

 

“2014 Mayoly Agreement” means the draft Joint Development and License Agreement,
by and between the Company and Mayoly, that will terminate and replace the 2010
Mayoly Agreement.

 

“Affiliate” means, as to any Person, a Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the Person specified. With respect to any natural person,
the term Affiliate shall also include any member of said person’s immediate
family, any family limited partnership for said person and any trust, voting or
otherwise, of which said person is a trustee or of which said person or any of
said person’s immediate family is a beneficiary. With respect to any trust, the
term Affiliate shall also include any beneficiary or trustee of such trust. For
purposes of the foregoing, the term “control” and variations thereof means the
possession of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
Contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 



4

 

 

“Books and Records” means all books and records, ledgers, employee records,
customer lists, files, and other records of every kind (whether written,
electronic, or otherwise embodied) owned or used by the Company or in which the
Company’s assets, business, or transactions are otherwise reflected, in each
case with respect to the Business.

 

“Business” means the pharmaceutical development business of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or legal holiday in
connection with which banks in New York, New York are authorized or permitted to
close.

 

“Business IP” means all Intellectual Property Rights and other proprietary
rights related to the Business (other than Business Patents) owned by the
Sellers.

 

“Business Know-How” means practical knowledge, techniques and skill, not
included in the Business Patents, which is: (a) controlled by the Sellers
immediately prior to the Closing; and (b) directed to the development,
manufacture (including synthesis, formulation, storage, breeding, finishing or
packaging), use, offer for sale, sale or import of any Business Product.

 

“Business Patents” means:

 

(a)          the patents and patent applications listed on Schedule 3.5 of the
Sellers’ Disclosure Schedule;

 

(b)          any and all divisionals, continuations and continuations-in-part of
the patents and patent applications referenced in the preceding subsection (a);

 

(c)          the foreign patent applications associated with the patent
applications referenced in the preceding subsections (a) and (b);

 

(d)          the patents issued or issuing from the patent applications
referenced in the preceding subsections (a) through (c); and

 

(e)          reissues, reexaminations, restorations (including supplemental
protection certificates) and extensions of any patent or patent application
referenced in the preceding subsections (a) through (d).

 

“Business Product” means any product or technology incorporating Business
Technology.

 

“Business Technology” means the Business IP, Business Know-How and Business
Patents.

 

“Buyer” has the meaning set forth in the preamble to this Agreement.

 

“Buyer Indemnified Parties” means the Buyer and its officers, directors,
stockholders, employees, Affiliates, agents, successors and assigns.

 



5

 

 

“Certificate of Designation” means the Certificate of Designation, Preferences
and Rights of the Series A Preferred in the form attached hereto as Exhibit A.

 

“Claims” means any and all notices, claims, demands, Legal Proceedings,
deficiencies Orders, and Losses assessed or sustained (or delivery and
notification thereof), including, without limitation, the defense or settlement
of any such Claim and the enforcement of all rights to indemnification under
this Agreement.

 

“Closing” means the consummation of the Transactions in accordance herewith
which shall be deemed to occur as of the end of the Closing Date.

 

“Closing Date” means the date that is no more than three Business Days following
the satisfaction of the conditions set forth in Article 6, or at such other date
as the parties hereto shall agree.

 

“CNRS Agreement” means the Research Partnership Agreement in respect of
“biochemical and analytical characterization of industrial lots of the “Yarrowia
lipolytica lipase” by and among the Company and Centre National de la Recherche
Scientifique (“CNRS”) and University of Aix-Marseille dated February 18, 2013.

 

“Code” means the United States Internal Revenue Code of 1986.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock, $.0001 par value, of the Buyer.

 

“Company” shall have the meaning given such term in the preamble.

 

“Company-Licensed Patents” means Business Patents owned solely or jointly by any
Person other than the Company that are licensed to the Company.

 

“Company-Owned Patents” means Business Patents owned solely by the Company or
the Company’s joint ownership interest in Business Patents owned jointly by the
Company and any other Person(s), if any.

 

“Company Plan” means each of the Company’s employee benefit plans, policies,
arrangements, and agreements, and each compensation, incentive, bonus, profit
sharing, retirement, deferred compensation, equity, phantom equity, option,
equity purchase, equity appreciation right and severance plan and arrangements
including employee group or executive medical, life or disability insurance of
the Company.

 

“Consent” means any consent, authorization or approval.

 

“Contingent Consideration” means any Milestone Payment, Royalty Payment or Sale
Payment payable by the Buyer under Section 2.3.

 



6

 

 

“Contract” means the 2010 Mayoly Agreement, the 2014 Mayoly Agreement, the CNRS
Agreement and any other contract, agreement, commitment, arrangement or
understanding (whether written or oral, whether formal or informal), (a)
involving the performance of services or delivery of goods or materials by the
Company of an aggregate amount or value in excess of $50,000, (b) not entered
into in the ordinary course of business and involving expenditures by or
receipts of the Company in excess of $50,000, or (c) involving the acquisition,
sale, transfer, licensure, co-development, or creation of Business Technology.

 

“Conversion Price” means the greater of (i) $0.55 (as appropriately adjusted for
stock splits, recapitalizations or similar transactions occurring after the date
hereof) and (ii) the twenty (20) day volume weighted average price of the Parent
Shares as reported by Bloomberg L.P., if applicable.

 

“Direct Claim” means a Claim brought by one party to this Agreement against
another party to this Agreement.

 

“EMEA” means the European Medicines Agency or any successor agency thereof or,
to the extent the mutual recognition procedure is used for a licensed product in
the European Union, any Governmental Entity having the authority to regulate the
sale of medicinal or pharmaceutical products in any country in the European
Union through marketing approval, not including Governmental Entities with
responsibility solely for pricing or reimbursement approvals.

 

“Executive” shall mean Daniel Dupret.

 

“Executive Agreement” means the terms and conditions of Daniel Dupret’s mandat
social as set forth on Exhibit B.

 

“Executive Royalty Agreement” means the Contrat de Cession D’Invention
Brevatable, to be entered into by and between the Company and Daniel Dupret in a
form to be mutually agreed upon by the Company, Daniel Dupret and the Buyer.

 

“FDA” means the Food and Drug Administration of the United States Department of
Health and Human Services or any successor agency thereof performing similar
functions.

 

“Final Consent Date” has the meaning set forth in Section 8.1(i).

 

“Financial Statements” means (i) the audited balance sheet of the Company as at
December 31, 2013 and the related audited statements of income, retained
earnings and cash flows for the twelve (12) month period then ended together
with the report therein by the Company’s statutory auditors (commissaire aux
comptes), and (ii) the audited balance sheet of the Company as at December 31,
2012 and the related audited statements of income, retained earnings and cash
flows for the twelve (12) month period then ended together with the report
therein by the Company’s statutory auditors (commissaire aux comptes).

 

“Funding Threshold Amount” has the meaning set forth in Section 4.1.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

 



7

 

 

“Governmental Entity” means any government or agency, district, bureau, board,
commission, court, department, official, political subdivision, tribunal, taxing
authority or other instrumentality of any government, whether federal, state or
local, domestic, European or foreign.

 

“Indebtedness” means all payment obligations (including obligations under
capitalized leases, letters of credit, bankers acceptances and other non-trade
liabilities) of the Company to any bank, insurance company, finance company or
other institutional lender or other Person for money borrowed; provided,
however, that Indebtedness shall not include trade payables and accruals in
accordance with the Company’s past practice.

 

“Indemnified Party(ies)” means the Seller Indemnified Parties or the Buyer
Indemnified Parties, as applicable.

 

“Indemnifying Party(ies)” means a party that is indemnifying the Seller
Indemnified Parties or the Buyer Indemnified Parties, as applicable.

 

“Intellectual Property Right” means any assay components, biological materials,
cell lines, preclinical and clinical data, study designs, chemical compositions
or structures, formulae, trademark, service mark, registration thereof or
application for registration therefore, trade name, license, invention, patent,
patent application, trade secret, trade dress, know-how, copyright,
copyrightable materials, copyright registration, application for copyright
registration, Proprietary and Confidential Information, software programs and
data bases, the names and all derivations thereof, domain names and any other
type of proprietary intellectual property right, and all embodiments and
fixations thereof and related documentation, registrations and franchises and
all additions, improvements and accessions thereto, in each case which is owned
or licensed or filed by the Company or any of its Affiliates or used or held for
use in the Business, whether registered or unregistered or domestic or foreign;
provided, however that Intellectual Property Rights shall not include any
shrink-wrapped, off the shelf, bundled with computers or downloaded software
generally available to the public.

 

“Law” means any constitutional provision, statute or other law, rule,
regulation, or interpretation of any Governmental Entity and any Order, whether
domestic or foreign.

 

“Legal Proceedings” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or Claims or any other proceedings, in
each case, by or before a Governmental Entity.

 

“Liability” means any direct or indirect indebtedness, liability, assessment,
expense, Claim, loss, damage, deficiency, obligation or responsibility, known or
unknown, disputed or undisputed, joint or several, vested or unvested, executory
or not, fixed or unfixed, choate or inchoate, liquidated or unliquidated,
secured or unsecured, determinable or undeterminable, accrued or unaccrued,
absolute or not, actual or potential, contingent or otherwise (including any
liability under any guarantees, letters of credit, performance credits or with
respect to insurance loss accruals).

 



8

 

 

“Losses” means any and all losses, damages, debts, liabilities, obligations,
deficiencies, penalties, interest, amounts paid in connection with Claims,
amounts paid in settlement, costs (including court costs) and expenses,
including reasonable attorneys’ and other professionals’ fees and disbursements
and other amounts paid or incurred in connection with the enforcement of rights
(whether by Law or pursuant to this Agreement) to recover Losses but shall not
include any punitive damages (other than punitive damages included in Claims by
Third Parties).

 

“Material Adverse Effect” means any result, occurrence, fact, change, event or
effect that has or might be reasonably expected to have a material adverse
effect on the Company’s operations, properties, assets, financial condition,
results, plans, strategies or prospects.

 

“Milestone Payment” has the meaning set forth in Section 2.3.

 

“Net Sales” means the total gross amount invoiced (such amount, “Gross Sales”)
for all commercial sales of any Business Product to Third Parties by the Buyer,
its Affiliates or its or their sublicensees, less the following deductions
actually allowed or reserved, and reflected in the Company’s net sales as
reported in its financial statements prepared, in accordance with GAAP,
consistently applied (collectively, “Permitted Deductions”):

 

(a)          credits or allowances actually granted for damaged or spoiled
Business Product, returns, recalls or rejections of such Business Product, and
retroactive price adjustments;

 

(b)          normal and customary trade, cash and quantity discounts, allowances
and credits for such Business Product;

 

(c)          chargebacks, rebates or similar payments actually made to customers
with respect to such Business Product, including managed health care
organizations, wholesalers, distributors, buying groups, retailers, health care
insurance carriers, pharmacy benefit management companies, health maintenance
organizations or other institutions or health care organizations or to any
Governmental Entity or Regulatory Authority, including, but not limited to any
federal, state/provincial, local and other governments, their agencies and
purchasers and reimbursers. Sales or other transfers between the Buyer, its
Affiliates or its or their sublicensees and any dispositions of such Business
Product for pre-clinical or clinical testing required in connection with
obtaining Regulatory Approval of a Business Product, in each case, without
charge, shall be excluded from the computation of Net Sales and no payments will
be payable on such sales or transfers except where such Affiliates or
sublicensees are end users, but Net Sales shall include the subsequent sales to
Third Parties by such Affiliates.

 

“Option Fee” means the Buyer’s payment of $300,000 to the Parent pursuant to the
Option Agreement dated March 27, 2014 by and among the Buyer and the Sellers.

 

“Option Plan” means the AzurRx BioPharma, Inc. 2014 Omnibus Equity Incentive
Plan of the Buyer.

 

“Order” means any decree, injunction, judgment, order, award, ruling, assessment
or writ by a court, administrative agency, other Governmental Entity, Regulatory
Authority, arbitrator or arbitration panel.

 

“Parent” has the meaning set forth in the preamble.

 



9

 

 

“Parent Shares” means shares of the common stock, $.0001 par value per share, of
the Parent.

 

“Permits” means any material license, franchise, permit, order or approval,
pre-manufacturing notices, or other similar authorization issued by a Government
Entity affecting, or relating in any way to, the Business as conducted by the
Company.

 

“Permitted Liens” means (i) mechanics’, carriers’, workmen’s, warehousemen’s,
repairmen’s or other like liens arising in the ordinary course of business which
are not due and payable as of the Closing Date, (ii) liens arising under
original purchase price conditional sale contracts and equipment leases with
third parties entered into in the ordinary course, (iii) liens for Taxes not yet
due and payable and (iv) other imperfections of title, restrictions or
encumbrances of record, if any, which liens, imperfections of title,
restrictions or other encumbrances do not materially impair the value or the
continued use or occupancy and operation of the specific assets to which they
relate substantially in the manner currently operated.

 

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, trust, estate, unincorporated organization or Governmental
Entity.

 

"Proprietary and Confidential Information" means any information of a Person
that is not generally known to the public or to the Person's competitors in the
industry, is used in the business of such Person, and gives such Person an
advantage over others that do not know the information. "Proprietary and
Confidential Information" includes but is not limited to know-how, trade
secrets, customer lists, supplier lists, referral source lists, computer
software or data of any sort developed or compiled, algorithms, source or other
computer code, requirements and specifications, procedures, security practices,
regulatory compliance information, personnel matters, drawings, specifications,
instructions, methods, processes, techniques, formulae, costs, profits or margin
information, markets, sales, pricing policies, operational methods, plans for
future development, data drawings, samples, processes, products, the financial
condition, results of operations, business, properties, assets, liabilities, or
future prospects with respect to such Person’s business (including the Business,
specifically in the case of the Company), and all other proprietary information
of such Person.

 

“Protea” means the Parent and Protea Sub.

 

“Public Event” means a transaction that results in the Buyer becoming either a
public reporting company that files (voluntarily or otherwise) reports with the
Commission pursuant to the rules and regulations promulgated under the
Securities Exchange Act of 1934, as amended (whether by means of an initial
public offering, reverse merger, self-registration or otherwise), or a public
trading company that is quoted or listed on any U.S. securities exchange or
quotation service.

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

“Rebate Payment” has the meaning set forth in Section 8.2(f).

 

“Registrable Securities” has the meaning set forth in Section 4.4.

 



10

 

 

“Regulatory Authority” means any regulatory agency, ministry, department or
other governmental body having authority in any country or region to control the
development, manufacture, marketing, and sale of any pharmaceutical,
therapeutic, biologic or medical device product, including the FDA and EMEA.

 

“Release Time” means the earlier of the Closing and the rightful abandonment or
termination of this Agreement pursuant to Section 11.1.

 

“Restricted Period” means the time period commencing on the Closing Date and
ending on the two (2) year anniversary of the Closing Date.

 

“Restrictions” means all liens, pledges, encumbrances, security interests,
voting trusts, options, warrants, calls and rights of first refusal, provided
however, the term Restrictions shall not include restrictions or requirements
imposed by any Regulatory Authority.

 

“Restrictive Covenants” means those covenants of each of the Sellers set forth
in Article 7 hereof.

 

“Reversion” has the meaning set forth in Section 4.1.

 

“Reversion Date” has the meaning set forth in Section 4.1.

 

“Royalty Payment” has the meaning set forth in Section 2.3.

 

“Sale Payment” has the meaning set forth in Section 2.3.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Sellers” has the meaning set forth in the preamble.

 

“Sellers’ Disclosure Schedules” means the document of even date herewith and
delivered by the Sellers to the Buyer referring to the representations and
warranties in this Agreement.

 

“Seller Indemnified Parties” means the Sellers and their respective officers,
directors, partners, employees, Affiliates, agents, successors and assigns.

 

“Series A Preferred” means the Series A Convertible Preferred Stock, $.0001 par
value, of the Buyer.

 

“Shares” has the meaning set forth in the preamble.

 

“Solicitation” has the meaning set forth in Section 8.1(h)(i).

 



11

 

 

“Tax” or “Taxes” means all federal, state, local and foreign taxes,
contributions, charges, fees, levies, deficiencies or other assessments of
whatever kind or nature, either direct or indirect, imposed, assessed or
collected by any Governmental Entity (a “Tax Authority”) (including all (i)
corporate income, net income, gross income, gross receipts, sales, use, ad
valorem, transfer, transaction, franchise, profits, license, withholding,
actions, duties, payroll, employment, unemployment, excise, estimated,
severance, stamp, occupation, real property, personal property, intangible
property, occupancy, recording, value added, minimum, local, business, salaries,
distributions, environmental and windfall profits taxes, (ii) registration and
custom duties and (iii) social contribution, (iv) together with any interest,
penalties and other related charges), including any liability therefore as a
result of the French tax code (code général des impôts), the French social
security code (code de la sécurité sociale) and of the Treasury Regulation
Section 1.1502-6 or any similar provision of applicable Law, or as a result of
any Tax sharing or similar agreement, by reason of being a successor-in-interest
or transferee of another entity, together with any interest, penalties, and
additions to tax or additional amount imposed by any federal, state, local or
foreign taxing authority.

 

“Tax Proceeding” means an audit, examination, investigation, or Legal Proceeding
relating to any Tax of the Company.

 

“Tax Return” includes any return, declaration, report, Claim for refund or
credit, information return or statement, and any amendment thereto, including
any consolidated, combined, unitary or separate return or other document
(including any related or supporting information or schedule), filed on or
required to be filed with any Governmental Entity in connection with the
determination, assessment, collection or payment of Taxes or the administration
of any Laws covered by Laws or administrative requirements relating to Taxes.

 

“Third Party” means any Person other than a party to this Agreement or an
Affiliate of a party to this Agreement.

 

“Third Party Benefits” has the meaning set forth in Section 10.2(g).

 

“Transaction Documents” means, collectively, this Agreement, the Certificate of
Designation and the Executive Agreements.

 

“Transactions” means all of the transactions contemplated by this Agreement and
the other Transaction Documents.

 

1.2.        Terms Generally; Certain Rules of Construction. Definitions in this
Agreement and the other Transaction Documents shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The term “dollars” and “$” means
United States dollars. All references in this Agreement or any other Transaction
Document to Sections, Exhibits and Schedules shall be deemed references to
Sections of, and Exhibits and Schedules to this Agreement or any other
Transaction Document in which used, except as otherwise provided. Any reference
in this Agreement to a “day” or number of “days” (without the explicit
qualification of “Business”) shall be interpreted as a reference to a calendar
day or number of calendar days. If any action is required to be taken or notice
is required to be given on or before a particular calendar day, and such
calendar day is not a Business Day, then such action or notice shall be deemed
timely if it is taken or given on or before the next Business Day. Unless
otherwise expressly provided herein or unless the context shall otherwise
require, any provision using a defined term which is based on a specified
relationship between one Person and one or more other Persons shall, as of any
time, refer only to such Persons who have the specified relationship as of that
particular time.

 



12

 

 

ARTICLE 2
THE PURCHASE

 

2.1.        Purchase and Sale of the Shares. Subject to and upon the terms and
conditions of this Agreement, Protea Sub hereby agrees to sell, transfer,
convey, assign and deliver to Buyer, and Buyer hereby agrees to purchase,
acquire and accept the Shares, from Protea Sub, at the Closing, free and clear
of any Restrictions whatsoever. At the Closing, Protea Sub shall deliver to
Buyer the Shares, free and clear of any Restrictions along with appropriate
stock powers duly executed by Protea Sub.

 

2.2.        Purchase Price. The consideration for the Shares (the “Purchase
Price”) shall consist of (i) $300,000 in cash payable at Closing (which the
parties acknowledge a portion of which may be paid by forgiving outstanding
indebtedness owed to the Buyer as evidenced by promissory notes issued by the
Parent to the Buyer), (ii) 100 shares of Series A Preferred having the rights
and preferences set forth in the Certificate of Designation, to be issued at
Closing, and (iii) the contingent consideration described in Section 2.3. The
cash portion of the Purchase Price shall be paid by wire transfer into an
account designated by the Parent.

 

2.3.        Contingent Consideration. The Buyer shall be obligated to make the
following payments to the Parent upon the events and subject to the conditions
set forth below:

 

(a)          The Buyer shall pay to the Parent, by wire transfer of immediately
available funds to an account designated by the Parent, a one-time milestone
payment of $2,000,000 (the “Milestone Payment”) within ten (10) days of receipt
of the first approval by the FDA of a New Drug Application or Biologics License
Application for a Business Product.

 

(b)          The Buyer shall pay to the Parent, by wire transfer of immediately
available funds to an account designated by the Parent, an amount equal to 2.5%
of Net Sales of Business Product up to $100,000,000 in aggregate Net Sales, and
1.5% of Net Sales of Business Product in excess of $100,000,000 (the “Royalty
Payments”). Royalty Payments shall be made within forty-five (45) days after the
end of each calendar quarter and shall be accompanied by a report showing all
Net Sales during such calendar quarter, including a reconciliation to Gross
Sales and a breakdown of all estimated Permitted Deductions from the gross
amount invoiced to arrive at Net Sales.

 

(c)          In the event of the sale or transfer of the Business by the Buyer,
at any time following the Closing, whether in connection with a sale of assets,
merger, or other business combination, the Parent will be entitled to ten
percent (10%) of the Transaction Value received by the Buyer in connection with
such sale (the “Sale Payment”). The Sale Payment shall be made at the same time
as the payments to Buyer and all payments will be made in the same form as the
consideration received by the Buyer unless otherwise mutually agreed in writing.
“Transaction Value” for purposes of this clause shall mean the aggregate value
of all cash, securities, notes, debentures, options, warrants and other
consideration paid for acquisition of equity of the Company, or for acquisition
of assets owned by the Company or majority owned subsidiaries of the Company,
including joint venture rights and interests. The Transaction Value shall be the
aggregate fair value thereof as determined jointly by the Buyer and the Parent
or by an independent appraiser jointly selected by the Buyer and the Parent.

 



13

 

 

2.4.        Closing. The Closing of the Transactions shall occur electronically
via email and facsimile on the Closing Date; provided, that if the parties
mutually agree to a physical closing, then the Closing shall occur on the
Closing Date at the offices of Loeb & Loeb LLP, 345 Park Avenue, New York, NY
10154 on the Closing Date. All proceedings to be taken and all documents to be
executed and delivered by all parties at the Closing will be deemed to have been
taken and executed simultaneously and no proceedings will be deemed to have been
taken nor documents executed or delivered until all have been taken, executed
and delivered.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

The Sellers, jointly and severally, represent and warrant to the Buyer that the
statements contained in this Article 3 are true and correct as of the Closing
Date, except as specifically disclosed in the Sellers’ Disclosure Schedules. The
Sellers’ Disclosure Schedules will correspond to the numbered and lettered
paragraphs contained in this Article 3, and the disclosure in any such specified
schedule of the Sellers’ Disclosure Schedules shall qualify only the
corresponding subsection in this Article 3 (except to the extent that the
relevance of such disclosure to other sections of the Sellers’ Disclosure
Schedules or this Agreement is reasonably apparent on its face from the content
or the disclosure is specifically cross-referenced in another section of the
Sellers’ Disclosure Schedules).

 

3.1.        Organization and Qualification. Schedule 3.1 of the Sellers’
Disclosure Schedules sets forth the Company’s place of incorporation or
formation, principal place of business and jurisdictions in which it is
qualified to do business. The Company (i) is a société par actions simplifée
unipersonnelle duly organized and validly existing under the Laws of France;
(ii) has full power and authority to carry on its business as it is now being
conducted and to own, lease, use and operate the properties and assets purported
to be owned by it and to carry on the Business in all material respects as
currently conducted; (iii) is duly qualified or licensed to do business and is
in good standing in every jurisdiction in which the conduct of the Business, or
the ownership or lease of its properties, require it to be so qualified or
licensed, except where the failure to be so qualified or licensed would not have
a Material Adverse Effect. The Company has never conducted any business under or
otherwise used, for any purpose or in any jurisdiction, any fictitious name,
assumed name, trade name or other name, other than “ProteaBio Europe SAS.“

 

3.2.        Authority Relative to this Agreement. Each of the Sellers has all
requisite corporate power and authority to execute and deliver this Agreement
and the other Transaction Documents to which it is a party, to perform its
obligations hereunder and to consummate the Transactions. The execution,
delivery and performance of this Agreement and the other Transaction Documents
by the Sellers and the consummation by Sellers of the Transactions have been
duly and validly authorized by all necessary corporate action of the Sellers,
and except for the consent of the sole shareholder of the Company, no other
corporate action on the part of the Sellers is necessary to authorize this
Agreement and the other Transaction Documents or to consummate the Transactions.
This Agreement and the other Transaction Documents have been duly executed and
delivered by the Sellers and, assuming the due authorization, execution and
delivery by the other Parties hereto, each such agreement constitutes a legal,
valid and binding obligation of the Sellers, enforceable against the Sellers in
accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors’ rights generally or by general equitable principles.

 



14

 

 

3.3.        No Conflict. Except as set forth on Schedule 3.3 of the Sellers’
Disclosure Schedules, the execution and delivery of this Agreement and the other
Transaction Documents by the Sellers do not, and the performance by the Sellers
of their obligations hereunder and the consummation of the Transactions will
not: (a) conflict with or violate any provision of the certificate of
incorporation or other organizational documents of a Seller; (b) assuming that
all filings and notifications described in Section 3.4 have been made, conflict
with or violate any Law or Order applicable to a Seller or by which any of the
Company’s assets or the Company is bound or affected; (c) contravene, conflict
with or result in any breach of or result in a default (or an event which with
the giving of notice or lapse of time or both would reasonably be expected to
become a default) under, or give to others any right of termination, amendment,
acceleration or cancellation or modification of, or result in the creation of
any Restrictions on any of the Company’s assets or the Business; or (d)
contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Entity or Regulatory Authority the
right to revoke, withdraw, suspend, cancel, terminate or modify, any filing,
permit, authorization, consent, approval, right or Order that relates to the
Business.

 

3.4.        Required Filings and Consents. The execution and delivery of this
Agreement and the other Transaction Documents by the Sellers does not, and the
performance by the Sellers of their obligations hereunder and thereunder and the
consummation of the Transactions will not, require any consent, approval,
authorization or permit to be obtained by the Sellers of, or filing by the
Sellers with or notification by the Sellers to, any Governmental Entity or
Regulatory Authority, other than those contemplated in this Agreement and, after
Closing, filing by Protea Sub of a notification with the Banque de France
(declaration statistique) to inform the French authorities of the liquidation of
Protea Sub’s foreign investment in the Company.

 

3.5.        Intellectual Property.

 

(a)          Disclosure and Ownership of Business Patents; No Restrictions.
There are no Company-Owned Patents. Schedule 3.5(a) of the Sellers’ Disclosure
Schedules lists all of the Company-Licensed Patents, setting forth in each case
the jurisdictions in which the Company-Licensed Patents have been filed. Except
as set forth in Schedule 3.5(a)(ii) of the Sellers’ Disclosure Schedules, the
Company has a valid, legally enforceable right to use and license all
Company-Licensed Patents.

 

(b)          Ownership of and Right to Use Business Know-How and Business IP; No
Restrictions. Except as set forth in Schedule 3.5(b) of the Sellers’ Disclosure
Schedules, the Company has good, valid and marketable title to, free and clear
of all Restrictions, or a valid, legally enforceable right to use and license,
the Business Know-How and Business IP.

 



15

 

 

(c)          2010 Mayoly Agreement. The 2010 Mayoly Agreement is in full force
and effect and the Sellers’ have not received any notice of a breach by the
Sellers of the 2010 Mayoly Agreement, other than a breach that shall have been
waived prior to the Closing Date.

 

(d)          CNRS Agreement. The CNRS Agreement is in full force and effect and
the Sellers’ have not received any notice of a breach by the Sellers of the CNRS
Agreement, other than a breach that shall have been waived prior to the Closing
Date.

 

(e)          Usage and Cross-Licensing Agreement. The Usage and Cross-Licensing
Agreement by and among INRA TRANSFERT (a subsidiary of INRA in charge of patent
management, acting on behalf of the CNRS and the French Institut National de la
Recherche Agronomique (INRA)) and Mayoly dated February, 2 2006 (the “Usage and
Cross-Licensing Agreement”) is in full force and effect and to the Sellers’
knowledge, Mayoly has not received any notice of a breach by Mayoly of the Usage
and Cross-Licensing Agreement, other than a breach that shall have been waived
prior to the Closing Date.

 

(f)          No Third Party Rights in Business Technology. Except as set forth
in Schedule 3.5(f) of the Sellers’ Disclosure Schedules, and subject to the
terms of the 2010 Mayoly Agreement and the 2014 Mayoly Agreement:

 

(i)          No Employee Ownership. No current or former officer, director,
employee, consultant or independent contractor of the Company has any right,
title or interest in, to or under any Business Technology developed by such
person in the course of providing services to the Company that has not been
either (A) irrevocably assigned or transferred to the Company or (B) licensed
(with the right to grant sublicenses) to the Company under an exclusive,
irrevocable, worldwide, royalty-free, fully-paid and assignable license.

 

(ii)         No Challenges. The Sellers have not received any written
communication from any Person challenging or threatening to challenge, nor is
any Seller a party to any pending and served proceeding or, to a Seller’s
knowledge, pending but not served proceeding or threatened proceeding in which
any Person is challenging the Company’s ownership of, and right to use and
license, any of its Business Technology.

 

(iii)        No Restrictions. The Sellers are not subject to any outstanding
decree, order, judgment or stipulation restricting in any manner the use,
transfer or licensing of the Business Technology by the Company.

 

(g)          Patents. Except as set forth in Schedule 3.5(g) of the Sellers’
Disclosure Schedules:

 

(i)          Proper Filing. All Company-Licensed Patents for which the Sellers
have any filing or maintenance obligations have been duly filed and maintained,
including the timely submission of all necessary filings and fees in accordance
with the legal and administrative requirements of the appropriate Governmental
Entity, and have not lapsed (other than lapsed provisional applications that
have been converted to non-provisional applications), expired or been abandoned.

 



16

 

 

(ii)         No Challenges. The Sellers have not received any written notice of
and have no knowledge of any basis for any inventorship challenge, interference,
interparties re-examination, invalidity or unenforceability with respect to
Business Patents.

 

(h)          No Infringement of Third Party IP Rights. The Company has never
infringed (directly, contributorily, by inducement, or otherwise),
misappropriated, or to its knowledge otherwise violated or made unlawful use of
any Intellectual Property Right of any other Person or engaged in unfair
competition under laws applicable to the Company. Under the laws applicable to
the Company, no Business Product, and no method or process used in the
development, manufacturing or use of any Business Product, infringes, violates,
or makes unlawful use of any Intellectual Property Right of, or contains any
Intellectual Property misappropriated from, any other Person. To the knowledge
of the Sellers, there exists no Claim that the Company or any Business Product
has infringed or misappropriated any Intellectual Property Right of another
Person or engaged in unfair competition or that any Business Product, or any
method or process used in the development, manufacturing or use of any Business
Product, infringes, violates, or makes unlawful use of any Intellectual Property
Right of, or contains any Intellectual Property misappropriated from, any other
Person. Without limiting the generality of the foregoing:

 

(i)          Infringement Claims. No infringement, misappropriation, or similar
Claim or Proceeding is pending or, to the best of any Seller’s knowledge,
threatened against the Company or against any other Person who is or may be
entitled to be indemnified, defended, held harmless, or reimbursed by the
Company with respect to such Claim or Proceeding. The Sellers have never
received any notice or other communication (in writing or otherwise) relating to
any actual, alleged, or suspected infringement, misappropriation, or violation
by the Company, any of their employees or agents, or any Business Product of any
Intellectual Property Rights of another Person, including any letter or other
communication suggesting or offering that the Company obtain a license to any
Intellectual Property Right of another Person.

 

(ii)         Infringement Claims Affecting In-Licensed IP. No Claim or
Proceeding involving any Intellectual Property or Intellectual Property Right
licensed to the Company is pending, or to the best of the Sellers’ knowledge,
has been threatened, except for any such Claim or Proceeding that, if adversely
determined, would not materially adversely affect (a) the use or exploitation of
such Intellectual Property or Intellectual Property Right by the Company, or (b)
the design, development, manufacturing, marketing, distribution, provision,
licensing or sale of any Business Product.

 

(i)          Confidentiality. The Sellers have undertaken commercially
reasonable measures and precautions to protect and maintain the confidentiality
of the Business Know-How.

 

(j)          Employee, Consultant and Contractor Agreements. Except as set forth
in Schedule 3.5(j), all current and former employees, consultants and
contractors of the Sellers who are or were involved in, or who have contributed
to, the creation or development of any Business Technology have executed and
delivered to the Company a written agreement regarding the protection of
proprietary information and the irrevocable assignment to the Company of any
intellectual property rights in Business Technology arising from services
performed by such Persons. To the Sellers’ knowledge, no current or former
employee, consultant or contractor of the Sellers is in violation of any term of
any such agreement.

 



17

 

 

(k)          No Government Funding. Except as set forth in Schedule 3.5(k) of
the Sellers’ Disclosure Schedule, no funding, facilities or personnel of any
Governmental Entity were used, directly or indirectly, to develop or create, in
whole or in part, any Business Technology.

 

3.6.        Contracts.

 

(a)          Schedule 3.6(a) of the Sellers’ Disclosure Schedules contains a
true and accurate list of all Contracts, to which the Company is a party. Each
of the Contracts is (assuming due authorization and execution by the other party
or parties thereto) valid, binding and in full force and effect and enforceable
by the Company in accordance with its terms.

 

(b)          The consummation of the Transactions will not result in a material
breach of any of the Contracts.

 

(c)          There exists no material default or event of default or event,
occurrence, condition or act, with respect to the Company, or to Sellers’
knowledge, with respect to the other contracting party, which, with the giving
of notice, the lapse of the time or the happening of any other event or
conditions, would become a material default or event of default under any
Contract. The Sellers have not received written or oral notice of, and have no
knowledge of any intent to effect, the cancellation, modification or termination
of any Contract. True, correct and complete copies of all Contracts have been
delivered to the Buyer.

 

(d)          Except as set forth on Schedule 3.6(d) of the Sellers’ Disclosure
Schedules, the Company is not bound by any of the following:

 

(i)          any Contract that grants a power of attorney, agency or similar
authority to another Person;

 

(ii)         any Contract to lend or advance to, invest in, or guarantee any
Indebtedness, obligation or performance of, or indemnify any Person;

 

(iii)        any Contract limiting the freedom of the Company from engaging in
any business including any non-competition agreement or other restrictive
covenant agreement;

 

(iv)        any Contract that contains a Restriction with respect to any asset
of the Company;

 

(v)         any capitalized leases; and

 

(vi)        any unexpired written bid or proposal to enter into any of the
contacts identified above that is of a nature that it could, as presented, be
accepted by a Third Party and be thereby binding upon the Company.

 



18

 

 

3.7.        Compliance with Laws. Except as set forth on Schedule 3.7 of the
Sellers’ Disclosure Schedules, the Company is not in conflict in any respect
with or in default or violation of any material Order materially affecting or
relating to the Business, or the Laws of any Governmental Entity, materially
affecting or relating to the Business. Except as set forth on Schedule 3.7 of
the Sellers’ Disclosure Schedules, the Sellers have not received from any
Governmental Entity any notification in writing with respect to possible
conflicts, defaults or violations of Laws materially affecting or relating to
the Business.

 

3.8.        Claims and Proceedings. Except as set forth on Schedule 3.8 of the
Sellers’ Disclosure Schedules, there is no outstanding Order of any Governmental
Entity or Regulatory Authority against or involving the Company or the Business.
To the Seller’s knowledge, and except as set forth on Schedule 3.8 of the
Sellers’ Disclosure Schedules, there are no Claims (whether or not the defense
thereof or Liabilities in respect thereof are covered by insurance), pending or
threatened against or involving the Company or the Business or that otherwise
relates to or might affect the Business (whether or not the Company is named as
a party thereto). To the Sellers’ knowledge, there is no proposed Order that, if
issued or otherwise put into effect, (i) could have a Material Adverse Effect or
(ii) could have the effect of preventing, delaying, making illegal or otherwise
interfering with the Transactions or any of the Transaction Documents.

 

3.9.        Regulatory Compliance.

 

(a)          The Company has obtained all necessary and applicable approvals,
clearances, authorizations, licenses and registrations required by any
Governmental Entity and Regulatory Authority in the United States, France or
foreign jurisdiction for the conduct of the Business as conducted to date,
except where the failure to do so has not had a Material Adverse Effect and
would not reasonably be expected to have a Material Adverse Effect.

 

(b)          The Company is in compliance with all FDA, EMEA and other
non-United States equivalent agencies and similar state and local laws
applicable to the maintenance, compilation and filing of reports with regard to
its products and services.

 

(c)          The Company has not received any written notice or other written
communication from the FDA, EMEA or any other Governmental Entity or Regulatory
Authority (i) contesting the pre-market clearance or approval of, the uses of or
the labeling and promotion of any of its products or services; or (ii) otherwise
alleging any material violation of any laws by the Company.

 

(d)          There have been no recalls, field notifications or seizures ordered
or adverse regulatory actions taken (or, to the knowledge of the Sellers,
threatened) by the FDA, EMEA or any other Governmental Entity or Regulatory
Authority with respect to any of the Company’s products or services, including
any facilities where any of the Company’s products are produced, processed,
packaged or stored and the Company has not within the last three years, either
voluntarily or at the request of any Governmental Entity or Regulatory
Authority, initiated or participated in a recall of any of the Company’s
products or provided post-sale warnings regarding any of the Seller’s products.

 



19

 

 

(e)          All filings with and submissions to the FDA, EMEA and any corollary
entity in any other jurisdiction made by the Company with regard to any product
or service, whether oral, written or electronically delivered, were true,
accurate and complete in all material respects as of the date made, and, to the
extent required to be updated, as so updated remain true, accurate and complete
in all material respects as of the date hereof and do not materially misstate
any of the statements or information included therein, or omit to state a
material fact necessary to make the statements therein not misleading.

 

(f)          None of the Company nor its directors, officers, employees, agents,
representatives or consultants are under investigation by the FDA or other
Regulatory Authority for debarment action or presently debarred pursuant to the
Generic Drug Enforcement Act of 1992, as amended, or any analogous laws.

 

(g)          The Sellers have heretofore made available to the Buyer copies of
all correspondence between any of the Sellers and any Regulatory Authority.

 

3.10.      No Finder. No Seller nor any Person acting on behalf of a Seller has
agreed to pay to any broker, finder, investment banker or any other Person, a
brokerage, finder’s or other brokerage fee or commission in connection with this
Agreement or any matter related hereto, nor has any broker, finder, investment
banker or any other Person taken any action on which a Claim for any such
payment would be based.

 

3.11.      Financial Statements. The Seller has delivered to the Buyer the
Financial Statements. The Financial Statements (i) are true and correct
(régulier et sincère) in all respects, (ii) have been prepared in accordance
with GAAP applied on a consistent basis throughout the periods covered, (iii)
present fairly (donnent une image fidèle et sincère) the financial position of
the Company as of the respective dates thereof and the results of operations and
cash flows (and changes in financial position, if any) of the Company for the
periods covered thereby and (iv) reflect all liabilities (whether absolute,
accrued, contingent or otherwise) of the Company required to be recorded thereon
or in the annexes or notes thereto in accordance with GAAP, as applicable, as at
the respective dates thereof. As of the Closing Date, the Company has no
outstanding Indebtedness or off balance sheet arrangements. To the knowledge of
Sellers, the audits of the Financial Statements have been conducted in each case
in accordance with all applicable generally accepted auditing standards.

 

3.12.      Absence of Certain Changes. Since December 31, 2013, except as set
forth in Schedule 3.12 of the Sellers’ Disclosure Schedules (i) the Company has
conducted the Business only “en bon père de famille”, in the ordinary course of
business and consistent with past practice, (ii) no change in the financial
conditions, assets, liabilities, businesses, or results of operation of the
Company having or that may have a Material Adverse Effect has occurred and (iii)
the Company has not undertaken any of the actions contemplated in Section
8.1(a).

 

3.13.      Off-Balance Sheet Undertakings. Except as set forth in Schedule 3.13
of the Sellers’ Disclosure Schedules, the Company is not bound by any
off-balance sheet undertaking, and in particular it has not granted any
guarantees (in any form whatsoever, including as a comfort letter), sureties or
warranties with regard to the performance of obligations contracted by third
parties (including the Sellers).

 



20

 

 

3.14.      Taxes.

 

(a)          The Company has complied with all applicable Laws relating to Tax.
In particular, in the determination and computation of the research tax credit,
the Company has complied with all applicable Laws relating to the research tax
credit.

 

(b)          The Company has duly and timely filed (taking into account valid
extensions of time to file) all Tax Returns required to be filed by it prior to
the date hereof, which Tax Returns are true, correct, complete and prepared in
accordance with applicable Law.

 

(c)          The Company has duly and timely paid (taking into account valid
extensions of time to pay) all Taxes due and payable on or before the Closing
Date, and has properly accrued on the Financial Statements in accordance with
GAAP all Taxes not yet due or payable and that may become due and payable in
respect of any period covered by the Financial Statements.

 

(d)           The Company has timely and properly withheld or collected, paid
over and reported all Taxes required to be withheld or collected by it on or
before the Closing Date.

 

(e)          The Company holds all documents supporting the information
contained in the Tax Returns and, in particular, concerning the research tax
credit.

 

(f)          The Company is not a party to any Contract that would result,
individually or in the aggregate, in the payment of any amount that would not be
deductible by the Company by reason of Section 162, 280G or 404 of the Code. The
Company does not have any plan or Contract providing for deferred compensation
that is subject to Section 409A(a) of the Code or any asset, plan or Contract
that is subject to Section 409A(b) of the Code.

 

(g)          Except as set forth in Schedule 3.14 of the Sellers’ Disclosure
Schedules, there are no current, notified, on-going, pending or, to the
knowledge of Sellers, threatened Tax Proceeding, inspections, inquiries, action,
suit, litigation or claims against, or related to the taxable income of the
Company or to any Taxes of which the Company may be liable and the Company has
not received any request for information or notice from any Tax Authority.
Schedule 3.14 of the Sellers’ Disclosure Schedules sets forth (i) a list of all
audits, examinations or investigations completed with respect to the Company for
taxable periods ending after December 31, 2010; (ii) the amounts claimed or
threatened to be claimed against the Company in connection with such Tax
Proceeding; and (iii) the amounts paid by or on behalf of the Company, and the
amount of any provisions made in the Financial Statements as a result of such
Tax Proceeding. Such provisions as made in the Financial Statements are
sufficient to cover all risks and costs associated with all pending or
threatened Tax Proceeding, inspections, inquiries, litigation proceedings or
claims.

 

(h)          The Company (i) has not received any written Tax ruling or entered
into any written and legally binding agreement or is currently under
negotiations to enter into any such agreement with any Tax authority that would
affect the Tax situation of the Company in any time period ending after the
Closing; (ii) does not benefit from a specific Tax regime subordinated to the
respect of any undertaking whatsoever, or has consented to, or may be found
liable as a result of, any undertaking in respect of Taxes made in the context
of acquisitions, divestitures, mergers, restructuring or similar transactions;
or (iii) has not waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency.

 



21

 

 

(i)          At the Closing Date, there shall not be any encumbrances on any of
the assets of the Company in connection with any failure (or alleged failure) to
pay any Tax. No claim for Taxes has ever been made by an authority in a
jurisdiction where the Company files Tax Returns.

 

3.15.      Capitalization, Etc. The Sellers have provided to the Buyer accurate
and complete copies of the Company’s certificate of incorporation (K-bis),
bylaws or other organizational documents as currently in effect. The
capitalization of the Company consists solely of the Shares. Protea Sub is the
lawful owner of all the Shares. The Shares are fully paid up and were validly
issued. There are no securities, options, warrants, calls, pre-emptive,
exchange, conversion, purchase or subscription rights, or other rights,
agreements, arrangements or commitments of any kind, contingent or otherwise,
that could require the Company to issue, sell or otherwise cause to become
outstanding, any shares of capital stock or other equity or debt interest in the
Company or require the Company to grant or enter into any such option, warrant,
call, subscription, conversion, purchase or other right, agreement, arrangement
or commitment, and no authorization has been given therefore. There are no
voting trusts, shareholders’ agreements, proxies or other agreements or
understandings in effect regarding the governance, the voting or transfer of any
Shares or any other equity interests in, or any rights or obligations of Protea
Sub in the Company. As of the date of this Agreement, the authorized capital
stock of the Parent consists of 200,000,000 Parent Shares and 10,000,000 shares
of "blank check" preferred stock, par value $0.0001 per share, of which there
are 65,713,600 Parent Shares issued and outstanding and no shares of preferred
stock issued and outstanding. All of the issued and outstanding Parent Shares
have been duly authorized, validly issued, fully paid and non-assessable. The
Parent owns 100% of the issued and outstanding capital stock of Protea Sub.

 

3.16.      Books and Records; Internal Accounting Controls. All material
proceedings occurring since October 23, 2008 of the directors of the Company and
all Consents to actions taken thereby, are accurately reflected in the minutes
and records contained in the corporate minute books of the Company which have
heretofore been made available to the Buyer. The Company maintains a system of
internal accounting controls sufficient, in the judgment of the Company, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, and (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP.

 

3.17.      Ownership of Shares. Protea Sub has good and valid title to all of
the Shares, free and clear of any Restrictions. When the Shares are transferred
to the Buyer pursuant to this Agreement, the Shares shall be free and clear of
any Restrictions, subject however to legal requirements imposed by the
applicable securities and other laws of France, including local governments.

 



22

 

 

3.18.      Employee Matters.

 

(a)          Schedule 3.18(a) of the Sellers’ Disclosure Schedules sets forth a
true and complete list of the names, titles, annual salaries or wage rates and
other compensation, benefits, work permits, visas, resident alien status (if
applicable) and office location of all employees of the Company with an
indication of their seniority.

 

(b)          The Sellers have made available to the Buyer copies of the
employment contracts of all the employees of the Company listed in schedule
3.18(a) of the Sellers’ Disclosure Schedules.

 

(c)          Except as set forth in schedule 3.18(c) of the Sellers’ Disclosure
Schedules, the Company is not involved in negotiations, whether with employees
or employees’ representatives, to modify the terms and conditions of employment
of any of its employees (other than the employees’ annual pay review consistent
with past practice), and, has not made any representations, promises, offers or
proposals to any of its employees, or to any employees’ representatives,
concerning or affecting the terms and conditions of employment (including in
relation to any benefits and remuneration) of any of the employees.

 

(d)          The Company has complied with all applicable Laws, Orders, relevant
collective status and collective bargaining agreements relating to employment,
labor and employee health and safety (including French statutory working time
rules). No present or former employee, officer or director of the Company has,
or will have at the Closing Date, any Claim against the Company or the Buyer for
any matter including for (i) wages, salary (including in respect of work made in
excess of the French statutory working time rules), bonus, mandatory rest
(contrepartie obligatoire en repos), vacation, severance, benefit plans,
undeclared work (travail dissimulé), or sick pay except for the same incurred in
the ordinary course of business through the last payroll period prior to the
Closing Date, or (ii) Claims respecting employment conditions or practices,
including discrimination, sexual harassment, safety conditions, French statutory
working time rules, undeclared work (travail dissimulé) and mandatory rest
(contrepartie obligatoire en repos).

 

(e)          Except as set forth in Schedule 3.18(e) of the Sellers’ Disclosure
Schedules, the Company is not a party to or bound by any collective labor
agreement or similar arrangement with any labor organization or work rules or
practices agreed to with any labor organization or employee association
applicable to employees of the Company and no collective bargaining agreement
which is binding on the Company restricts any of them from relocating or closing
any of their operations or contains any obligation relating to the maintenance
of the level of employment. There is no: (i) unfair labor practice complaint
against the Company pending before any French court or any state or local
agency; (ii) pending labor strike or other material labor trouble affecting the
Company; (iii) material labor grievance pending against the Company; (iv)
pending representation question respecting the employees of the Company; or (v)
pending arbitration proceeding arising out of or under any collective bargaining
agreement to which the Company is a party.

 



23

 

 

(f)          Schedule 3.18(f) of the Sellers’ Disclosure Schedules sets forth a
true and complete list of every Company Plan now in effect or under which the
Company has or might have any obligation. Each Company Plan has been maintained
and administered in all respects in material compliance with its terms and all
applicable Laws. There are no unpaid amounts past due in respect of any Company
Plans in which the Company participates. All liabilities and contingent
liabilities with regard to such Company Plans as at December 31, 2013 have been
properly accounted for in the Financial Statements.

 

3.19.      Banks. Schedule 3.19 of the Sellers’ Disclosure Schedules contains a
complete and correct list of the names and locations of all banks in which the
Company has accounts or safe deposit boxes, and the names of all persons
authorized to draw thereon or to have access thereto. No Person holds a power of
attorney to act on behalf of the Company with respect to bank accounts.

 

3.20.      Real Property. The Company does not own any real property. Schedule
3.20 of the Sellers’ Disclosure Schedules sets forth a true and complete list of
all real property leased by the Company. True and correct copies of all leases,
and all amendments to such leases, have been delivered to the Buyer. All of such
leases are in full force and effect and no event of default by the Company has
occurred, and no event has occurred which (whether with or without notice, lapse
of time or both) could reasonably be expected to cause a default thereunder.

 

3.21.      Environment.

 

(a)          No activities of the Company and no facilities used or owned by it
are and have been the source of any pollution or any damage to human health or
the environment of any nature whatsoever.

 

(b)          None of the land, premises or facilities used or owned by the
Company are contaminated by any pollution whatsoever.

 

(c)          No dangerous or toxic wastes or substances are or have been stored
or treated on land currently owned, used or leased, or which has been owned,
used or leased in the past, by any the Company. The Company has not shipped or
caused the shipment of any dangerous or toxic wastes or substances. The Company
has not disposed or caused the disposal of wastes whatsoever on sites other than
those specifically designed for their storage, treatment or destruction and
other than in compliance with applicable rules and regulations.

 

(d)          There are no prohibitions, injunctions, Restrictions or limitations
of any nature whatsoever on the free use or disposal by the Company of any of
its movable assets arising from their environmental condition, and there are no
facts or circumstances which may provide a basis for any such prohibition,
injunction, Restriction or limitation.

 

3.22.      Restricted Shares. The Parent understands and acknowledges that: (i)
the shares of Series A Preferred have not been, and will not be, registered with
the Commission under Section 5 of the Securities Act in reliance upon one or
more exemptions afforded by the Securities Act and/or rules promulgated by the
Commission pursuant thereto which may be selected by the Buyer in its sole
discretion including, without limitation: (1) Section 4(2) of the Securities Act
for private offerings; and (2) Rule 506 of Regulation D promulgated under
Section 4(2) of the Securities Act for private offerings; and (ii) the shares of
Series A Preferred (and shares of Common Stock issuable upon conversion thereof)
have not been, and will not be, registered or qualified with any applicable
state or territorial securities regulatory agency in reliance upon one or more
exemptions afforded from registration or qualification afforded under the
securities laws of such state or territory which exemptions may be selected by
the Buyer in its sole discretion.

 



24

 

 

3.23.      Access to Information. During the course of the Transactions, the
Parent has had the opportunity, to the extent it determined to be necessary or
relevant in order to evaluate the sufficiency of the Purchase Price: (i) to be
provided with financial and other written information about the Buyer to the
extent the Buyer has such information in its possession or could acquire it
without unreasonable effort or expense; (ii) to meet with representatives of the
Buyer and to ask questions and receive answers concerning the terms and
conditions of this Agreement, the shares of Series A Preferred and the Common
Stock issuable upon conversion of the Series A Preferred, and the business of
the Buyer and its finances; (iii) to review all documents, books and records of
the Buyer; and (iv) to the extent the Parent availed itself of this opportunity,
received satisfactory information and answers.

 

3.24.      Disclosure. No representation or warranty by the Sellers contained in
or connected to this Agreement or any other Transaction Document, nor any
written statement or certificate furnished or to be furnished by or on behalf of
the Sellers to the Buyer or any representatives of the Buyer in connection
herewith or pursuant hereto or listed on any Schedule hereto, contains or will
contain any untrue statement of a material fact, or omits or will omit to state
any material fact required to make the statements herein or therein contained
not misleading. To the extent that any disclosure in any single Schedule
reasonably puts the Buyer on actual notice of the facts reflected therein, such
disclosure shall be deemed to be a disclosure in all other Schedules under this
Agreement as to such facts.

 

3.25.      Transactions with Affiliates. Except as set forth in the Financial
Statements or as contemplated by the Executive Royalty Agreement, there are no
loans, leases, agreements, contracts, royalty agreements, management contracts
or arrangements or other continuing transactions between (a) the Company on the
one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company, or any Person owning any capital stock of the Company
or any member of the immediate family of such officer, employee, consultant,
director or stockholder or any corporation or other entity controlled by such
officer, employee, consultant, director or stockholder, or a member of the
immediate family of such officer, employee, consultant, director or stockholder.
All the shareholder’s loans have been made in accordance with applicable Law by
Protea Sub (and not Parent).

 

3.26.      Title to Assets. The Company has good and marketable title to (i) all
properties and assets purportedly owned or used by it as reflected in the
Financial Statements, (ii) all properties and assets necessary for the conduct
of the Business as currently conducted, and (iii) all of the real and personal
property reflected in the Financial Statements free and clear of any
Restrictions.

 

3.27.      Insurance. Schedule 3.27 provides a complete and accurate summary of
the insurance policies of the Company (with the indication of the policy number,
execution date, duration, name of the carrier, nature of the risks covered and
principal terms and conditions). These insurance policies have been subscribed
with insurance companies which are known to be solvent. The corresponding
premiums have been duly paid and the Company has complied with the provisions
thereof. The continuity and cost of the coverage provided by those policies
shall not be affected by the sale of the Shares to the Buyer.

 



25

 

 

3.28.      No Insolvency. The Company (i) has not made an amicable settlement
with its creditors (règlement amiable) or entered into any moratorium or other
arrangement with its creditors generally; (iii) is not in judicial
reorganization (redressement judiciaire) or judicial liquidation (liquidation
judiciaire); (iv) has not been the object of any proceedings for the
reorganization or collective discharge of its liabilities under the laws of any
jurisdiction; (v) has not filed any motion, request or petition of bankruptcy,
reorganization, suspension of lawsuits or claims by its creditors or the
equivalent thereof; or (vi) is not under the threat of any such proceedings. The
Company is not under voluntary liquidation or winding-up nor has it ceased or
proposed to cease to carry on all or a substantial portion of the Business.

 

3.29.      No Undisclosed Liabilities. Except as set forth on Schedule 3.29, to
the Company’s knowledge, the Company does not have any material liability or
obligation of any nature (whether known or unknown and whether absolute,
accrued, contingent or otherwise), except (i) as disclosed in the Financial
Statements or as otherwise specifically disclosed herein; and (ii) for
liabilities and obligations incurred since the date of the Financial Statements
in the ordinary course of business consistent with past practice.

 

ARTICLE 4
REVERSION OF SHARES; ISSUANCE OF PARENT SHARES; PARENT

REGISTRATION RIGHTS; ANTI-DILUTION RIGHTS

 

4.1.        Reversion of Shares.

 

(a)          In the event the Buyer has not provided evidence reasonably
acceptable to the Parent that the Buyer has raised gross proceeds from an equity
or equity-linked financing of the Buyer of at least $2,000,000 (the “Funding
Threshold Amount”) on or before the six (6) month anniversary of the Closing
Date (the “Reversion Date”), the Shares, together with any funds the Buyer has
raised in such equity or equity-linked financing and any subsequent financing,
will revert to the Parent (the “Reversion”), and the Series A Preferred will be
forfeited by the Parent to the Buyer and automatically cancelled as of the
Reversion Date.

 

(b)          In the event of a Reversion, Section 8.1(f) (Taxes), Section 8.2(c)
(Additional Financing), and Section 10.1(a) (Indemnification regarding Taxes),
shall each immediately terminate.

 

(c)          Upon satisfaction of the Funding Threshold Amount, all rights of
Protea to the Shares will terminate.

 

4.2.        Issuance of Parent Shares. In the event of a Reversion, promptly
following the Reversion Date, the Parent will issue to the Buyer (and/or its
designees) Parent Shares at the Conversion Price equal to the total dollar
amount raised by the Buyer through the Reversion Date, including the cash
portion of the Purchase Price and the Option Fee. The Parent covenants and
agrees that upon issuance of the Parent Shares described above, such Parent
Shares shall be duly authorized, validly issued, fully paid and non-assessable.
The Buyer (and/or its designees) shall have “piggy-back” registration rights
with respect to such Parent Shares on substantially the same terms as the
“piggy-back” registration rights granted to the Parent pursuant to Section 4.4.

 



26

 

 

4.3.        Further Assurances in Order to Effect the Reversion. In the event of
a Reversion, each party shall execute and deliver such further certificates,
agreements, assignments and other documents and take such other actions as the
other party may reasonably request in order to effect the Reversion in
accordance with the terms of this Agreement.

 

4.4.        Parent Registration Rights. Following the consummation of a Public
Event, the Parent shall have the following “piggy-back” registration rights with
respect to the shares of Common Stock issuable upon conversion of the Series A
Preferred (the “Registrable Securities”).

 

(a)          Notice of Registration. If at any time or from time to time
following the consummation of a Public Event, the Buyer shall determine to
register any of its shares of Common Stock exclusively for cash, either for its
own account or the account of security holders, other than (i) a registration on
Form S-8 or otherwise relating solely to employee benefit plans, (ii) a
registration on Form F-4 or S-4, (iii) a registration on any other form which
does not permit secondary sales, or (iv) a registration on any other form which
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Registrable
Securities, the Buyer shall:

 

(i)          promptly give to the Parent written notice thereof; and

 

(ii)         include in such registration (and any related qualification under
blue sky laws or other compliance), and in any underwriting involved therein,
all Registrable Securities as are specified in a written request or requests,
actually received by the Buyer within 20 days after receipt of such written
notice from the Buyer by the Parent.

 

(b)          Underwritten Offerings. If the registration of which the Buyer
gives notice is for a registered public offering involving an underwriting, the
Buyer shall so advise the Parent as a part of the written notice given pursuant
to Section 4.4(a). In such event the right of the Parent to registration
pursuant to Section 4.4(a) shall be conditioned upon the Parent’s participation
in such underwriting and the inclusion of the Registrable Securities in the
underwriting to the extent provided herein. The Parent shall (together with the
Buyer and the other holders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
managing underwriter selected for such underwriting by the Buyer. The foregoing
shall include, without limitation, such powers of attorney and escrow agreements
as the underwriters may require. Notwithstanding any other provision of this
Section 4.4, if the managing underwriter determines that marketing factors
require a limitation of the number of shares to be underwritten, or if the
number of shares that may be registered shall be limited by reason of Rule 415
under the Securities Act, the number of shares of Registrable Securities to be
included in such registration shall be reduced accordingly, it being understood
that the shares proposed to sold by the Buyer in such underwriting shall be
given priority and shall not be subject to any such limitation vis-a-vis the
Registrable Securities. The Buyer shall so advise the Parent and other holders
distributing their securities through such underwriting, and the number of
shares of Registrable Securities that may be included in the registration and
underwriting shall be allocated among the Parent and such other holders in
proportion, as nearly as practicable, to the respective amounts of Registrable
Securities held by the Parent and such other holders at the time of filing the
registration statement. To facilitate the allocation of shares in accordance
with the above provisions, the Buyer may round the number of shares allocated to
the Parent to the nearest 100 shares. If the Parent disapproves of the terms of
any such underwriting, the Parent may elect to withdraw therefrom by written
notice to the Buyer and the managing underwriter.

 



27

 

 

The Registrable Securities so excluded or withdrawn shall also be excluded or
withdrawn from registration, and neither such Registrable Securities nor any
securities convertible into or exchangeable or exercisable for Common Stock
shall be sold in any public sale or other distribution, without the prior
written consent of the Buyer or such underwriters, for such period of time
before and after (not to exceed thirty (30) days before and one hundred eighty
(180) days after) the effective date of the registration statement relating
thereto as the underwriters may require.

 

(c)          Buyer Termination of Registration. The Buyer reserves the right to
terminate any registration under this Section 4.4 at any time and for any reason
without liability to the Parent.

 

4.5.        Anti-Dilution. The Parent shall have the anti-dilution rights
described in the Certificate of Designation.

 

4.6.        Board Appointment Rights. For so long as the Parent owns such number
of shares of Series A Preferred as shall be convertible into twenty percent
(20%) or more of the issued and outstanding common stock of the Buyer, the
Parent shall have the right to designate at least one member of the board of
directors of the Buyer; provided, however, that the Buyer shall not increase the
size of its board to greater than five (5) members without the advance written
consent of the Parent.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER

 

5.1.        Buyer Representations. The Buyer hereby represents and warrants to
the Sellers as follows:

 

(a)          Formation. The Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware. The Buyer
has all requisite power and authority, and all necessary Consents, Orders,
licenses and Permits of and from all Governmental Entities, to own and use its
assets, and to carry on its business as it is now being conducted.

 



28

 

 

(b)          Authority; Binding Effect; and Consents. The execution, delivery
and performance by the Buyer of this Agreement and any other Transaction
Documents to which the Buyer is a party and the consummation of the Transactions
by the Buyer have been duly and validly authorized by all necessary action on
the part of the Buyer. The Buyer has all requisite power and authority to enter
into this Agreement and any other Transaction Documents to which it is a party
and to carry out the Transactions. This Agreement and any other Transaction
Documents to which the Buyer is a party have been duly executed and delivered by
the Buyer and constitute the legal, valid and binding obligations of the Buyer,
enforceable against the Buyer in accordance with their terms, except as limited
by bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles.

 

(c)          Consents of Governmental Entities. Except as set forth on Schedule
5.1(c), no Consent, declaration, filing or registration by the Buyer with any
Governmental Entity is required in connection with the execution and delivery by
the Buyer of this Agreement and the consummation of the Transactions.

 

(d)          No Conflict. Neither the execution, delivery nor performance of
this Agreement and any other Transaction Documents to which the Buyer is a
party, nor the consummation by the Buyer of the Transactions, will conflict
with, or result in a breach of, any of the terms, conditions or provisions of
the certificate of incorporation, by-laws or any material Contract to which the
Buyer is a party or by which it is bound.

 

(e)          Brokerage. No broker or finder has acted directly or indirectly for
the Buyer in connection with this Agreement or the Transactions, and no broker
or finder is entitled to any brokerage or finder’s fee or other commission in
respect thereof based in any way on Contracts made by or on behalf of the Buyer.

 

(f)          Litigation; Compliance. There is no Claim, pending or to the
knowledge of the Buyer threatened, nor is there any written Order outstanding,
against the Buyer which would prevent the Buyer from being able to close the
Transactions.

 

(g)          Capitalization of the Buyer. The authorized capital stock of the
Buyer consists of 9,000,000 shares of Common Stock, and 1,000,000 shares of
"blank check" preferred stock, par value $0.0001 of which there are 3,584,321
shares of Common Stock issued and outstanding and no shares of preferred stock
issued and outstanding. All of the issued and outstanding Common Stock has been
duly authorized, validly issued, fully paid and non-assessable.

 

(h)          Valid Issuance of Series A Preferred. The shares of Series A
Preferred, when issued, sold and delivered in accordance with the terms and for
the consideration set forth in this Agreement, will be validly issued, fully
paid and non-assessable and free of Restrictions on transfer other than
restrictions on transfer under the Certificate of Designation, the other
Transaction Documents, applicable state and federal securities laws and
Restrictions created by or imposed by the Parent. Assuming the accuracy of the
representations of the Parent in Article 3 of this Agreement and subject to the
filing of the Certificate of Designation, the shares of Series A Preferred will
be issued in compliance with all applicable federal and state securities laws.
The Common Stock issuable upon conversion of the Series A Preferred has been
duly reserved for issuance, and upon issuance in accordance with the terms of
the Certificate of Designation, will be validly issued, fully paid and
non-assessable and free of Restrictions other than restrictions on transfer
under the Transaction Documents, applicable federal and state securities laws
and Restrictions created by or imposed by the Parent.

 



29

 

 

(i)          Restricted Shares. The Buyer understands and acknowledges that: (i)
any Parent Shares issued to the Buyer, when and if issued, will not be
registered with the Commission under Section 5 of the Securities Act in reliance
upon one or more exemptions afforded by the Securities Act and/or rules
promulgated by the Commission pursuant thereto which may be selected by Parent
in its sole discretion including, without limitation: (1) Section 4(2) of the
Securities Act for private offerings; and (2) Rule 506 of Regulation D
promulgated under Section 4(2) of the Securities Act for private offerings; and
(ii) any Parent Shares issued to the Buyer, when and if issued, will not be
registered or qualified with any applicable state or territorial securities
regulatory agency in reliance upon one or more exemptions afforded from
registration or qualification afforded under the securities laws of such state
or territory which exemptions may be selected by the Parent in its sole
discretion.

 

(j)          Access to Information. During the course of the Transactions, the
Buyer has had the opportunity, to the extent it determined to be necessary or
relevant in order to evaluate the risk of the Reversion: (i) to be provided with
financial and other written information about the Sellers to the extent the
Sellers have such information in their possession or could acquire it without
unreasonable effort or expense; (ii) to meet with representatives of the Parent
and to ask questions and receive answers concerning the terms and conditions of
this Agreement, the Parent Shares, and the business of the Sellers and their
finances; (iii) to review all documents, books and records of the Sellers,
including the Books and Records and the public filings of the Parent made with
the Commission; and (iv) to the extent the Buyer availed itself of this
opportunity, received satisfactory information and answers.

 

ARTICLE 6
CONDITIONS TO CLOSING AND CLOSING DELIVERIES

 

6.1.        Conditions to Obligations of the Buyer. The obligations of the Buyer
to consummate the Transactions shall be subject to the following conditions
unless waived in writing by the Buyer:

 

(a)          Representations. The representations and warranties of the Sellers
contained in this Agreement shall be true in all respects at and as of the
Closing Date with the same effect as though such representations and warranties
were made at and as of the Closing Date.

 

(b)          Compliance with all Agreements. The Sellers shall have performed
and complied in all respects with all agreements and conditions contained in
this Agreement that are required to be performed or complied with by them prior
to or at the Closing.

 

(c)          No Material Adverse Effect. During the period from the date hereof
through the Closing Date, there shall have been no Material Adverse Effect.

 

(d)          No Orders; Legal Proceedings. No Law shall have been enacted,
entered, issued, promulgated or enforced by any Governmental Entity, nor shall
any Claim have been instituted and remain pending or have been threatened and
remain so at what would otherwise be the Closing Date, which prohibits or
restricts or would (if successful) prohibit or materially restrict the
Transactions or materially restrict the Business from operating following the
Closing Date consistent with past practice.

 



30

 

 

(e)          Officers’ Certificates. The Buyer shall have received from the
Sellers (dated the Closing Date and in form and substance reasonably
satisfactory to the Buyer) a certificate or certificates signed by the chief
executive officer of each Seller, certifying and setting forth (i) that the
conditions specified in subsections (a), (b), (c) and (d) of this Section 6.1
have been fulfilled, (ii) the names, signatures and positions of the directors
and the officers of each Seller authorized to execute any agreements
contemplated herein to which such Seller is a party, and (iii) a copy of the
resolutions adopted by the board of directors of each Seller authorizing the
execution, delivery and performance of this Agreement, any agreement
contemplated herein to which such Seller is a party and the Transactions.

 

(f)          Good Standing Certificates. The Sellers shall have delivered to the
Buyer a good standing certificate with respect to each of the Sellers as of a
date no more than five (5) days prior to the Closing Date, issued by the
Secretary of State or equivalent officer of the jurisdiction of such entity’s
incorporation or formation, as applicable.

 

(g)          No Indebtedness or other Obligations of the Company or Restrictions
on its Assets. On the Closing Date and after giving effect to the Transactions,
the Company shall not have any Indebtedness or any Restrictions other than
Permitted Liens on its assets.

 

(h)          Required Consents. All material Consents from Third Parties and all
waiting periods required under any Contract to which the Company is a party or
subject, as applicable, in each case required to enter into, and consummate the
Transactions, shall have been obtained, expired or the necessity for such
Consent or waiting periods shall have been waived in writing by such Third
Party.

 

(i)          Deliveries in Respect of the Transfer of the Shares. The Parent and
Protea Sub shall have tendered to the Buyer: (i) duly signed transfer forms
(ordres de mouvement) in favor of the Buyer in respect of all the Shares, in
accordance with the terms of this Agreement; (ii) a share ownership certificate
(attestation d'inscription en compte) together with a certified copy of the
relevant pages of the Company's books (comptes d'actionnaires and registre des
mouvements de titres) evidencing that the transfer of the Shares to Buyer and
that the name of Buyer as owner of the Shares have been duly recorded thereon;
(iii) the registers (registre des mouvements de titres) and shareholder accounts
(fiches individuelles d'actionnaires) of the Company and all statutory registers
and other books and records of the Company; (iv) a certified copy of the
resolution of Protea Sub approving the transfer of the Shares to the Buyer; and
(v) a short-form share purchase agreement attached as schedule 6.1(i) for the
sole purpose of registering the transfer of the Shares with the French Tax
authorities.

 

(j)          Executive Agreement. On or prior to the Closing Date, the
shareholder of the Company shall have approved the terms and conditions of the
Executive’s mandate social in accordance with Exhibit B and delivered to the
Buyer the minutes of such decision.

 



31

 

 

(k)          Insurance. The Buyer shall have received insurance certificates or
other documentation to its satisfaction, evidencing that the Company has
insurance with respect to operation of the Business in amount and coverage
satisfactory to the Buyer.

 

(l)          Certificate of Designation. The Buyer shall have filed the
Certificate of Designation with the Secretary of State of the State of Delaware
on or prior to the Closing Date.

 

(m)          2014 Mayoly Agreement. The Company shall have executed, and
delivered to the Buyer, an executed copy of the 2014 Mayoly Agreement in
substantially the form attached hereto as Exhibit D, together with evidence of
such approval or consent as required by INRA TRANSFERT in accordance with the
terms and conditions of the Usage and Cross Licensing Agreement or confirmation
from Mayoly, delivered in such form as shall be reasonably acceptable to the
Buyer, that such written consent or approval is not required as a result of the
expiration of the applicable 30 day waiting period.

 

(n)          Usage and Cross-Licensing Agreement. The Sellers shall have
provided to the Buyer a letter signed by each of the Sellers certifying (i) that
Mayoly has paid to INRA TRANSFERT all sums due under the Usage and
Cross-Licensing Agreement, and performed all of its obligations with respect to
the 2010 Mayoly Agreement or that Mayoly has paid the releasing balance provided
under the Usage and Cross-Licensing Agreement, (ii) that the Usage and
Cross-Licensing Agreement is a worldwide exclusive license and that such license
has not been converted into a non-exclusive license, and (iii) more generally
that no provision of the Usage and Cross-Licensing Agreement restricts Mayoly
from performing its obligations under the 2014 Mayoly Agreement.

 

(o)          CNRS Agreement. The Company shall have notified in writing CNRS and
the University of Aix Marseille of the Transaction and the Company shall have
provided a copy of such written notification to the Buyer.

 

(p)          Assignment of Rights. The Protea Sub shall have assigned to the
Company and/or the Buyer all its rights pertaining to the 2010 Mayoly Agreement.
In addition, the Parent and Protea Sub shall have assigned to the Company and/or
the Buyer all their rights, assets, know-how and all Intellectual Property
Rights in respect of program PR1101, which is described on Exhibit E. The Parent
and the Protea Sub agree to execute and deliver such further certificates,
agreements, assignments and other documents and take such other actions as the
Buyer may reasonably request in order to effect the assignment of rights
contemplated herein.

 

(q)          Shareholder’s loans. Protea Sub shall have assigned all its
outstanding current account, if any, together with its right of reimbursement
(better fortune clause) under all past shareholder’s loan to the Buyer in
accordance with article 1690 of the French civil code.

 

6.2.        Conditions to Obligations of the Sellers. The obligation of the
Sellers to consummate the Transactions with respect to the Buyer shall be
subject to the following additional conditions unless waived in writing by the
Sellers:

 

(a)          Representations. The representations and warranties of the Buyer
contained in this Agreement shall be true in all respects at and as of the
Closing Date with the same effect as though such representations and warranties
were made at and as of the Closing Date.

 



32

 

 

(b)          Compliance. The Buyer shall have performed and complied in all
respects with all agreements and conditions contained in this Agreement that are
required to be performed or complied with by it prior to or at the Closing.

 

(c)          Officer’s Certificate. The Sellers shall have received from the
Buyer (dated the Closing Date and in form and substance reasonably satisfactory
to the Sellers) a certificate of an officer of the Buyer certifying and setting
forth (i) that the conditions specified in subsections (a) and (b) of this
Section 6.2 as to the Buyer have been fulfilled, (ii) the names, signatures and
positions of the Persons authorized to execute this Agreement and any other
Transaction Documents to which the Buyer is a party on behalf of the Buyer and
(iii) a copy of the resolutions of the Buyer authorizing the execution, delivery
and performance of this Agreement.

 

(d)          Payment of the Purchase Price. The Buyer shall have paid the cash
portion of the Purchase Price to the Parent at the Closing.

 

(e)          Issuance of Series A Preferred Stock Certificates. Certificates
representing the shares of Series A Preferred shall have been issued and
delivered to the Parent.

 

(f)          Certificate of Designation. The Buyer shall have filed the
Certificate of Designation with the Secretary of State of the State of Delaware
on or prior to the Closing Date.

 

ARTICLE 7
RESTRICTIVE COVENANTS

 

7.1.        Non-Solicitation. In consideration for the Transactions, and for the
purpose of protecting the respective trade secrets and goodwill of Protea and
the Buyer, neither party nor its Affiliates shall, during the Restricted Period,
directly or indirectly through any other Person:

 

(a)          (i) employ, solicit or induce any individual who is, or was at any
time during the one (1) year period prior to the date hereof, an employee,
consultant or sales representative of the other party, (ii) cause such
individual to terminate or refrain from renewing or extending his or her
employment by or consulting relationship with the other party or (iii) cause
such individual to become employed by or enter into a consulting relationship
with such party or its Affiliates or any other Person.

 

(b)          solicit, persuade or induce any customer to terminate, reduce or
refrain from renewing or extending its contractual or other relationship with
the other party or any of its Affiliates in regard to the purchase of products
or services procured, performed, manufactured, marketed or sold, or to become a
customer of or enter into any contractual or other relationship with any
competitor of the other party, as applicable, or any other Person in regard to
the purchase of products or services similar or identical to those procured,
performed, manufactured, marketed or sold by the other party or any of its
Affiliates.

 



33

 

 

(c)          solicit, persuade or induce any supplier to terminate, reduce or
refrain from renewing or extending its contractual or other relationship with
the other party or any of its Affiliates or to become a supplier of or enter
into any contractual or other relationship with such party, as applicable
directly or indirectly in regard to the sale of products or services similar or
identical to those purchased, performed, manufactured, marketed or sold by the
other party or any of its Affiliates.

 

7.2.        Non-Competition. In consideration for the Transactions, and for the
purpose of protecting the respective parties’ business, trade secrets and
goodwill:

 

(a)          Protea (except on behalf of the Company or any of its Affiliates,
if any, with respect to any individuals who become employed by the Company)
shall not, during the Restricted Period, directly or indirectly, in its own
capacity or through any other Person, whether as owner, consultant, executive,
partner, member, manager, officer, director, sales representative, venturer,
agent, through equity ownership, investment of capital, rendering of services,
or otherwise, engage or assist others to engage in the Business in direct
competition with the Company or Buyer; provided however, direct or beneficial
equity ownership by Protea, its Affiliates, directors, officers or employees of
less than 10% of any business entity engaged in activities similar to the
Business shall not be regarded as a violation of this Section 7.2.

 

(b)          The Buyer nor any of its Affiliates shall not, during the
Restricted Period, directly or indirectly, in their own capacity or through any
other Person, whether as owner, consultant, executive, partner, member, manager,
officer, director, sales representative, venturer, agent, through equity
ownership, investment of capital, rendering of services, or otherwise, engage or
assist others to engage in direct competition with Protea; provided however,
direct or beneficial equity ownership by the Buyer, its Affiliates, directors,
officers or employees of less than 10% of any business entity engaged in
activities similar to the business of Protea shall not be regarded as a
violation of this Section 7.2. For clarity, in the event of a Reversion, the
Business of the Company shall be considered part of the business of Protea.

 

7.3.        Non-Disclosure and Non-Use. Without the prior written Consent of the
other party, neither Buyer and its Affiliates on the one hand, and Protea and
its Affiliates on the other hand, shall disclose or use any Proprietary and
Confidential Information of the other party, which any of their respective
officers, managers, directors, employees, counsel, agents, investment bankers,
or accountants, may now possess or may hereafter create or obtain and such
Proprietary and Confidential Information shall not be published, disclosed, or
made accessible by any of them to any other Person or used by any of them,
provided, however, that such party may disclose or use any such information (i)
as has become generally available to the public other than through a breach of
this Agreement by such party or any of its Affiliates and representatives (ii)
as becomes available to such party on a non-confidential basis from a source
other than any other party hereto or such other party’s Affiliates or
representatives, provided that such source is not known or reasonably believed
by such party to be bound by a confidentiality agreement or other obligations of
secrecy (iii) as may be required in any report, statement or testimony required
to be submitted to any Governmental Entity having or claiming to have
jurisdiction over it, or as may be otherwise required by applicable Law, or as
may be required in response to any summons or subpoena or in connection with any
litigation, (iv) as may be required to obtain any governmental approval or
Consent required in order to consummate the Transactions or (v) as may be
necessary to establish such party’s rights under this Agreement;
provided, further, however, that in the case of clauses (i), (iii), and (iv),
the Person intending to disclose Proprietary and Confidential Information will
promptly notify the party to whom it is obliged to keep such information
confidential and, to the extent practicable, provide such party a reasonable
opportunity to prevent public disclosure of such information. In the event the
Transactions are not consummated and this Agreement is terminated pursuant to
Section 11.1, each party hereto shall return all confidential materials to the
appropriate other party or destroy such confidential materials (and certify in
writing the destruction thereof) exchanged in connection with this Agreement.
Each party acknowledges responsibility for disclosures caused by such party and
any of its respective Affiliates and representatives.

 



34

 

 

7.4.        Non-Disparagement. Each party agrees not to (i) in any way publicly
disparage the other party or their respective Affiliates, equity holders,
officers, directors, employees or agents or the Business, (ii) cause
embarrassment or public humiliation to such Persons, or (iii) make any public
statement or take any action that is adverse, inimical or otherwise detrimental
to the interests of any such Persons or the Business.

 

7.5.        Equitable Relief/Interpretation. Each of Protea and Protea Sub on
the one hand, and Buyer and its Affiliates on the other hand, severally and not
jointly, acknowledges that a breach of the covenants contained herein, including
the covenants contained in this Article 7, may cause irreparable damage to the
other party, the amount of which will be difficult to ascertain, and that the
remedies at Law for any such breach will be inadequate. Accordingly, each party
hereto agrees, that, in addition to any other remedy which may be available at
Law or in equity, each party shall be entitled to specific performance and
injunctive relief to prevent any actual, intended or likely breach. The parties
acknowledge that the time, scope and other provisions of this Article 7 have
been specifically negotiated by sophisticated commercial parties and agree that
all such provisions are reasonable under the circumstances of the Transactions.
In the event that any provision in this Article 7 or any other provision
contained in this Agreement shall be determined by any court of competent
jurisdiction to be unenforceable, such provisions shall be interpreted to extend
only over the maximum period of time for which they may be enforceable and/or
over the maximum geographical area as to which they may be enforceable and/or to
the maximum extent in all other respects as to which they may be enforceable,
all as determined by such court in such action so as to be enforceable to the
extent consistent with then applicable Law.

 

ARTICLE 8
OTHER COVENANTS AND AGREEMENTS

 

8.1.        Covenants To Be Observed by the Buyer and Protea. Protea and the
Buyer hereby covenant and agree to the following and to cause the Company to
comply with the following:

 

(a)          Operation of Business in the Ordinary Course. Except as previously
approved by the Buyer in writing, until the Release Time, the Company shall
conduct the Business only in the ordinary course and consistent with prior
practices. Without limiting the generality of the foregoing, prior to the
Release Time, the Company shall not without the Buyer’s prior written consent,
(i) amend or propose to amend its articles of incorporation, by-laws or other
organizational documents, as applicable, (ii) make or change any Tax election or
change any annual Tax accounting period, or (iii) make any dividends or
distributions of cash or property.

 



35

 

 

(b)          Insurance; Defaults; Litigation. Until the Release Time, the
Company shall (i) maintain in force (including necessary renewals thereof) the
insurance policies currently in effect, except to the extent that they may be
replaced with equivalent policies appropriate to insure its assets and business,
to the same extent as currently insured, without material increase in cost; (ii)
comply in all respects with all Contracts to which the Company is a party and
not suffer or permit to exist any condition or event that, with notice or lapse
of time or both, would constitute a default by it under any material Contract,
license or governmental Consent or Permit; (iii) duly observe and conform, in
all material respects, to all applicable Laws; and (iv) notify the Buyer of any
Claim that after the date hereof is threatened or commenced against it.

 

(c)          Access. Until the Release Time, the Company shall, upon reasonable
notice, afford the Buyer and its accountants, managers, members, officers,
partners, employees, counsel, agents and other representatives, reasonable
access during business hours to the plants, properties, Books and Records, shall
permit them to make extracts from and copies of such Books and Records, and will
from time to time furnish the Buyer with such additional financial and operating
data and other information as to the financial condition, results of operations,
businesses, properties, assets, liabilities, or further prospects of the Company
as the Buyer requests; provided, however, that the Buyer agrees to keep all
information obtained as a result of such access in strict confidence in the
event the Transactions are terminated as described in Article 11 hereunder, and
all such information shall be returned to the Company within a reasonable time.
Until the Release Time, the Company shall cause its statutory auditors
(commissaire aux comptes) to make available to the Buyer and its independent
certified public accountants the work papers relating to any audits of the
Company.

 

(d)          Contracts. Until the Release Time, except with respect to such
contracts or other agreements as shall be necessary to consummate the
Transactions, including but not limited to, the entry into the 2014 Mayoly
Agreement and the Executive Royalty Agreement, the Company shall not enter into
any Contract (unless such Contract is in the ordinary course of business
consistent with past practices) not approved in writing by the Buyer.

 

(e)          Employee Benefits. Until the Release Time, the Company shall
refrain from adopting any Company Plan or amending any Company Plan which
increases the current or future liability of the Company thereunder (other than
an amendment that is required by Law) and shall pay all contributions to the
Company Plans as they become due.

 



36

 

 

(f)          Taxes.

 

(i)          Protea shall prepare (or cause to be prepared) and file (or cause
to be filed) on a timely basis (taking into account valid extensions of time to
file) all Tax Returns of the Company that are due after the date hereof for
taxable periods ending on or before the Closing Date. Such Tax Returns shall be
true, correct and complete, shall be prepared on a basis consistent with the
similar Tax Returns for the immediately preceding taxable period, and shall not
make, amend, revoke or terminate any Tax election or change any accounting
practice or procedure without the prior written consent of the Buyer, which
consent shall not unreasonably be withheld, delayed or conditioned. Protea shall
give a copy of each such Tax Return to the Buyer prior to filing for its review
and comment (such receipt and any review and/or comment by the Buyer to not
affect the Buyer’s rights set forth in Article 10). Protea (prior to the
Closing) and the Buyer (following the Closing) shall cause the Company to
cooperate in connection with the preparation and filing of such Tax Returns, to
timely pay the Tax shown to be due thereon, and to furnish the Parent proof of
such payment. Not later than twenty (20) days before the due date for payment of
Taxes with respect to any such Tax Returns, Protea shall pay to the Company an
amount equal to that portion, if any, of the Taxes shown on such Tax Return for
which Protea has an obligation to indemnify the Buyer pursuant to the provisions
of Section 10.1.

 

(ii)         The Buyer shall prepare (or cause to be prepared) and file (or
cause to be filed) on a timely basis (taking into account valid extensions of
time to file) all Tax Returns of the Company for taxable periods ending after
the Closing Date. Any such Tax Returns for a period that includes the Closing
Date shall be true, correct and complete in all material respects, shall be
prepared on a basis consistent with the similar Tax Returns for the immediately
preceding taxable period, and shall not make, amend, revoke or terminate and tax
election or change any accounting practice or procedure without the prior
consent of the Parent, which consent shall not unreasonably be withheld, delayed
or conditioned. Not later than twenty (20) days before the due date for payment
of Taxes with respect to any such Tax Returns, Protea shall pay to the Company
an amount equal to that portion, if any, of the Taxes shown on such Tax Return
for which Protea has an obligation to indemnify the Buyer pursuant to the
provisions of Section 10.1.

 

(iii)        Following the Closing, the Parent may amend any Tax Return of the
Company for any taxable period ending on or before the Closing with the consent
of the Buyer, which consent shall not be unreasonably withheld, delayed or
conditioned. The Buyer shall cause the Company to cooperate in connection with
the preparation and filing of such amended Tax Returns and any Tax Proceeding in
connection therewith. The cost of preparing and filing such amended Tax Returns
shall be borne by the Parent.

 

(iv)        Following the Closing, the Buyer shall not cause or permit the
Company to file a Tax Return with respect to a taxable period that ended on or
prior to the Closing (or amend a Tax Return filed pursuant to clause (ii) above
after the Closing but including the Closing Date) without the Parent’s prior
consent, which consent shall not unreasonably be withheld, delayed or
conditioned.

 

(v)         The Buyer shall retain (or cause the Company to retain) all Books
and Records with respect to Tax matters for pre-Closing periods at least until
sixty (60) days after the expiration of the applicable statute of limitations,
including any extensions or waivers thereof, and to abide by all record
retention agreements entered into by or with respect to the Company with any
Governmental Entity.

 



37

 

 

(vi)        Protea shall be liable for all sales, use and other transfer Taxes
arising from the Transactions contemplated by this Agreement. Protea shall
timely file all Tax Returns relating to such Taxes and timely remit to the
appropriate Governmental Entity any such Taxes, and shall give a copy of such
Tax Returns to the Buyer promptly after filing, together with proof of payment
of the Tax, if any, shown thereon to be due. Protea shall give a copy of each
such Tax Return to the Buyer prior to filing for its review and comment (such
receipt and any review and/or comment by the Buyer to not affect the Buyer’s
rights set forth in Article 10).

 

(g)          Notice of Material Adverse Changes. Until the Release Time, the
Sellers shall promptly notify the Buyer of any Material Adverse Change.

 

(h)          Exclusivity.

 

(i)          In consideration of the Buyer entering into this Agreement and
devoting significant time and resources towards exploring a possible
transaction, until the Release Time (1) each of the Sellers will cease, and will
cause their respective employees, legal counsel, accountants, financial
advisors, accountants, consultants and other representatives to cease, all
existing discussions among the Sellers with any Third Party with respect to any
Acquisition Proposal (as defined below) and (2) prior to any termination of this
Agreement as set forth in Article 11 hereto, the Sellers will not engage in or
continue any Solicitation (as defined below) or take any action to authorize or
permit any of the foregoing to engage in or continue any Solicitation. Each of
the Sellers hereby represents that they are not now engaged in discussions or
negotiations with any other party other than the Buyer with respect to any
Acquisition Proposal. The term “Acquisition Proposal” shall mean any proposal
for (A) a sale or issuance of any shares of capital stock in the Company, (B) a
merger, consolidation, sale of a substantial portion of the assets or any
similar transaction or business combination involving the Company, (C) any other
transaction involving the Company or any of its securities or assets that would
have an effect similar to the transactions described in (A) or (B), or (C) any
other transaction that would reasonably likely have the effect of proscribing
the Transactions, including, without limitation, a recapitalization or
refinancing. The term “Solicitation” shall mean any action or activity pursuant
to which any Person, directly or indirectly, solicits, entertains or enters into
any agreement, negotiations with, or furnishes any information to, any Person
(other than the Buyer or any agent, Affiliate, representative or other designee
of the Buyer), with respect to any Acquisition Proposal.

 



38

 

 

(ii)         Before responding to any Acquisition Proposal, the Sellers shall
(a) immediately notify the Buyer (orally and in writing) if any offer is made,
any discussions or negotiations are sought to be initiated, any inquiry,
proposal or contact is made or any information is requested with respect to any
Acquisition Proposal, (b) promptly notify the Buyer of the terms of any proposal
that it may receive in respect of any such Acquisition Proposal, including,
without limitation, the identity of the prospective purchaser or soliciting
party, (c) promptly provide the Buyer with a copy of any such offer, if written,
or a written summary (in reasonable detail) of such offer, if not in writing,
and (d) keep the Buyer informed of the status of such offer and the offeror’s
efforts and activities with respect thereto.

 

(iii)        Each party agrees that if it breaches the provisions of this
Section 8.1(h) the non-breaching party shall be entitled to pursue a Claim for
such breach in accordance with Article 9 hereof, which if proven, shall entitle
such non-breaching party to recovery of all its costs and expenses, including
reasonable attorneys’ fees, incurred by such party in connection with the
Transactions, whether such expenses were incurred before or after such breach of
this Section 8.1(h), and in connection with the pursuit of such Claim.

 

(i)          2010 Mayoly Agreement Sublicense. In the event (i) an executed copy
of the 2014 Mayoly Agreement is not delivered on or prior to June 14, 2014 (the
“Final Consent Date”) or (ii) INRA TRANSFERT has not provided its consent to the
2014 Mayoly Agreement on or prior to the Final Consent Date, Parent and Protea
Sub agrees to take such actions as shall be necessary, in compliance with the
2010 Mayoly Agreement, to either (1) assign all rights, title and interest of
Protea Sub in and to the 2010 Mayoly Agreement to the Company or (2) grant a
sublicense under the 2010 Mayoly Agreement to the Company and the Buyer, each on
such terms and conditions as shall be mutually acceptable to the Parent and the
Buyer in exchange for the Purchase Price set forth herein.

 

(j)           Executive Royalty Agreement. In the event the Executive Royalty
Agreement is not executed on or prior to the Closing Date, the Buyer agrees to
take any such actions as shall be reasonably necessary to authorize the
execution of the Executive Royalty Agreement, in a form mutually acceptable to
the Company, Daniel Dupret and the Buyer.

 

8.2.        Additional Covenants. The Buyer and the Sellers hereby further
covenant and agree to the following:

 

(a)          Satisfaction of Conditions. The Sellers, on the one hand, and the
Buyer, on the other, shall use commercially reasonable efforts to cause the
satisfaction of the conditions precedent to the obligation of all parties to
consummate the Transactions.

 

(b)          Public Disclosure; Current Report on Form 8-K. Unless otherwise
permitted by this Agreement, the Sellers and Buyer shall consult with each other
before issuing any press release or otherwise making any public statement or
making any other public (or non-confidential) disclosure (whether or not in
response to an inquiry) regarding the terms of this Agreement and the
Transactions, and neither party shall issue any such press release or make any
such statement or disclosure without the prior approval of the other (which
approval shall not be unreasonably withheld), except as may be required by Law
including, without limitation, the filing of any required documents with the
Commission. In furtherance thereof, the parties hereby acknowledge and agree
that Parent is required to file a Current Report on Form 8-K within four (4)
Business Days after the execution of this Agreement.

 



39

 

 

(c)          Additional Financing. The Buyer agrees to use its best commercial
efforts to raise $3,000,000 of gross proceeds in excess of the Funding Threshold
Amount on or prior to the first anniversary of the Closing Date. The Parent will
use commercially reasonable efforts to assist in such capital raising efforts if
requested by the Buyer.

 

(d)          Accounting and Administrative Support. The Parent agrees to provide
ten (10) hours of accounting and administrative support per month as requested
by the Buyer, with any additional hours required to be approved in advance by
the Parent, in order for the Buyer to compile and prepare its financial
statements which include any period prior to the Closing Date, as reasonably
requested by the Buyer until the earlier of the (A) the one year anniversary of
the Closing Date or (B) the Reversion Date.

 

(e)          Option Plan and Option Agreements. Promptly following the Closing
Date, the Buyer shall execute stock option agreements (in amounts and on terms
which shall be reasonably acceptable to the Parent) to the respective employees
to whom the Buyer has granted options pursuant to the Option Plan.

 

(f)          Rebate Payment. The Buyer shall pay to the Parent, by wire transfer
of immediately available funds to an account designated by the Parent, any
proceeds received by the Company from the government of France in connection
with a rebate from the research and development program, Credit d’import
recherché, for the year ended 2013 (the “Rebate Payment”) or otherwise direct
the Rebate Payment to be paid directly to the Parent. The Rebate Payment shall
be made within five (5) days of receipt of funds by the Buyer.

 

(g)           Employment Agreement of Mr. Jais. The Company shall use its
commercially reasonable efforts to cause Mr. Jais to execute and deliver to the
Buyer an executed copy of the amendment to the employment agreement in
substantially the form set forth on Exhibit C.

 

(h)          Invalidity and death group insurance. Promptly following the
Closing Date, the Company shall use its commercially reasonable efforts to
terminate the invalidity and death group insurance which is currently with
Klesia and subscribe for new insurance with another insurance company reasonably
acceptable to the Buyer. Notwithstanding the foregoing to the contrary, in the
event the process of terminating the existing insurance with Klesia and
subscribing for new insurance is cost-prohibitive in the reasonable opinion of
the Company, the Buyer and Company will negotiate in good faith to mutually
determine the best course of action with respect to the foregoing.

 

(i)          INRA TRANSFERT. Promptly following the Closing Date but in no event
later than forty-five (45) days following the Closing Date, the Company shall
use reasonable endeavors to notify INRA TRANSFERT with a written communication
(which written communication may be made jointly with Mayoly) disclosing the
Transaction; provided that the 2014 Mayoly Agreement has been executed and
delivered to the Buyer.

 



40

 

 

(j)          Bankruptcy of Parent. In the event (i) the Parent engages in any
liquidation, dissolution, winding up, (ii) the Parent files any petition or
action for relief under any bankruptcy, reorganization, insolvency or moratorium
Law or any other Law for the relief of, or relating to, debtors, now or
hereafter in effect, or makes any assignment for the benefit of creditors or
takes any corporate action in furtherance of any of the foregoing, or (iii) an
involuntary petition is filed against Parent under any bankruptcy statute now or
hereafter in effect, and such petition is not dismissed or discharged within
sixty (60) days, or a custodian, receiver, trustee, assignee for the benefit of
creditors (or other similar official) is appointed to take possession, custody
or control of any property of Parent, the Series A Preferred shall be forfeited
by the Parent to the Buyer and automatically cancelled as of such date.

 

(k)          Use of Proceeds. The proceeds from the cash portion of the Purchase
Price received hereunder shall be used for working capital and other general
corporate purposes of the Parent in its sole discretion.

 

(l)          Directors and Officers Liability Insurance. The Parent shall extend
its directors and officers liability insurance run-off coverage for a period of
at least two (2) years following the Closing Date to ensure that the Buyer and
its Affiliates are covered against any potential claims attributable to or
resulting from acts taken prior to the Closing Date against the Company.

 

ARTICLE 9
GOVERNING LAW; LITIGATION.

 

9.1.        Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS CONFLICTS OF
LAWS PRINCIPLES.

 

9.2.        Litigation; Waiver of Jury Trial.

 

(a)          The parties hereby consent to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and courts of
the State of New York located in Manhattan, New York with respect to any Claim,
action, suit or other proceeding arising out of or relating to this Agreement
and do hereby unconditionally and irrevocably waive any right to contest venue
in said courts or to claim that said courts constitute an inconvenient forum.

 

(b)          THE PARTIES TO THIS AGREEMENT HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVE ANY RIGHT EACH SUCH PARTY MAY HAVE TO TRIAL BY JURY IN ANY
ACTION OF ANY KIND OR NATURE, IN ANY COURT IN WHICH AN ACTION MAY BE COMMENCED,
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, OR BY REASON OF ANY OTHER
CAUSE OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY OF THE PARTIES TO THIS
AGREEMENT OF ANY KIND OR NATURE.

 



41

 

 

(c)          Each of the parties to this Agreement acknowledge that each has
been represented in connection with the signing of this waiver by independent
legal counsel selected by the respective party and that such party has discussed
the legal consequences and import of this waiver with legal counsel. Each of the
parties to this Agreement further acknowledge that each has read and understands
the meaning of this waiver and grants this waiver knowingly, voluntarily,
without duress and only after consideration of the consequences of this waiver
with legal counsel.

 

ARTICLE 10
INDEMNITY

 

10.1.      Indemnification.

 

(a)          Subject to the other provisions of this Article 10, after the
Closing, Protea agrees to indemnify and hold the Buyer Indemnified Parties
harmless from and against any and all Losses (calculated in accordance with
Section 10.2(d)): (i) based upon, attributable to or resulting from the failure
of any representation or warranty of the Sellers set forth in Article 3 to be
materially true and correct in all respects as of the date made, (ii) for any
due and unpaid Taxes attributable to a pre-Closing period; (iii) based upon,
attributable to or resulting from the material breach of any Restrictive
Covenant by the Sellers and (iv) relating directly or indirectly (including in
respect of French social security administration) from the exclusion of Mr.
Blond from the group insurance policy in respect of invalidity and death
subscribed with the insurance company Klesia.

 

(b)          Subject to the other provisions of this Article 10, after the
Closing, the Buyer hereby agrees to indemnify and hold the Seller Indemnified
Parties harmless from and against any and all Losses (calculated in accordance
with Section 10.3): (i) based upon, attributable to or resulting from the
failure of any representation or warranty of the Buyer set forth in Article 5 or
any representation or warranty contained in any certificate delivered by or on
behalf of the Buyer pursuant to this Agreement, to be materially true and
correct in all respects as of the date made; and (ii) based upon, attributable
to or resulting from the material breach of any covenant or other agreement on
the part of the Buyer under this Agreement or any Transaction Document.

 



42

 

 

10.2.      Indemnification Procedures.

 

(a)          Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Third Party Claim made against such Indemnified
Party with respect to which the Indemnifying Party may be obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided, that if the Indemnifying Party is a
Seller, such Indemnifying Party shall not have the right to defend or direct the
defense of any such Third Party Claim that exclusively seeks non-monetary
relief. If the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 10.2(b), it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. If the Indemnifying Party assumes the defense of any Third
Party Claim, the Indemnified Party shall have the right to participate in the
defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party’s right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party. If the
Indemnifying Party elects not to or defend such Third Party Claim, fails to
promptly notify the Indemnified Party in writing of its election to defend as
provided in this Agreement, or fails to diligently prosecute the defense of such
Third Party Claim, the Indemnified Party may, subject to Section 10.2(b), pay,
compromise, defend such Third Party Claim and seek indemnification for any and
all Losses based upon, arising from or relating to such Third Party Claim;
provided; however, that the Indemnified Party shall use its reasonable best
efforts in the defense of all such Claims.

 

(b)          Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 10.2(b). If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within ten (10) Business Days after its receipt of such notice, the Indemnified
Party may continue to contest or defend such Third Party Claim and in such
event, the maximum liability of the Indemnifying Party as to such Third Party
Claim shall not exceed the amount of such settlement offer. If the Indemnified
Party fails to consent to such firm offer and also fails to assume defense of
such Third Party Claim, the Indemnifying Party may settle the Third Party Claim
upon the terms set forth in such firm offer to settle such Third Party Claim. If
the Indemnified Party has assumed the defense pursuant to Section 10.2(a), it
shall not agree to any settlement without the written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld,
conditioned or delayed).

 



43

 

 

(c)          Direct Claims. Any Action by an Indemnified Party on account of a
Loss which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30) days
after the Indemnified Party becomes aware of such Direct Claim. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have thirty (30) days after its receipt of such notice to respond in writing to
such Direct Claim. The Indemnified Party shall allow the Indemnifying Party and
its professional advisors to investigate the matter or circumstance alleged to
give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
(including reasonable access to the Indemnified Party’s premises and personnel
and the right to examine and copy any accounts, documents or records upon
reasonable notice and during business hours) as the Indemnifying Party or any of
its professional advisors may reasonably request. If the Indemnifying Party does
not so respond within such thirty (30) day period, the Indemnifying Party shall
be deemed to have rejected such Claim, in which case the Indemnified Party shall
be free to pursue such remedies as may be available to the Indemnified Party on
the terms and subject to the provisions of this Agreement.

 

(d)          Method of Indemnity Payments. In the case of any amount payable to
any Indemnified Party pursuant to Article 10 hereof, the Indemnified Party shall
forward to the Indemnifying Party notice of any sums due and owing by the
Indemnifying Party pursuant to this Agreement with respect to such matter and
the Claim shall be satisfied as follows:

 

(i)          In the case of any amount payable to a Buyer Indemnified Party, the
Indemnifying Party shall be required to pay all of the sums so due and owing to
the Buyer Indemnified Parties by wire transfer of immediately available funds
within ten (10) Business Days after the date of such notice.

 

(ii)         In the case of any amount payable to a Seller Indemnified Party the
Indemnifying Party shall be required to pay all of the sums so due and owing to
the Seller Indemnified Parties by wire transfer of immediately available funds
within ten (10) Business Days after the date of such notice.

 

(e)          The failure of the Indemnified Party to give reasonably prompt
notice of any Claim shall not release, waive or otherwise affect the
Indemnifying Party’s obligations with respect thereto except to the extent that
the Indemnifying Party can demonstrate actual Loss and prejudice as a result of
such failure.

 

(f)          Notwithstanding anything in this Section 10.3 to the contrary, no
Indemnifying Party shall be liable for any settlement of any Claim effected
without its written Consent, which Consent shall not be unreasonably withheld,
conditioned or delayed. If the Indemnifying Party shall have the exclusive
authority to defend such Claim under this Section 10.3, and the Indemnified
Party nevertheless shall settle such Claim, the Indemnifying Party shall have no
liability with respect to such settlement.

 



44

 

 

(g)          Treatment of Indemnity Payments. The amount of any Loss for which
indemnification is provided under this Article 10 shall be net of (i) any
amounts recovered by the Indemnified Party pursuant to any indemnification by or
indemnification agreement with any Third Party and (ii) any insurance proceeds
or other cash receipts or sources of reimbursement received as an offset against
such Loss (collectively, “Third Party Benefits”) Notwithstanding the foregoing,
the processing of any Claims by an Indemnified Party for a Third Party Benefit
with respect to an indemnifiable Loss shall not relieve the Indemnifying Parties
of their obligations under this Article 10 to promptly indemnify the Indemnified
Parties; provided, however that if an Indemnified Party subsequently receives a
Third Party Benefit for the Loss for which the Indemnifying Parties had
previously indemnified the Indemnifying Parties pursuant to this Article 10, the
Indemnified Parties shall promptly refund such Third Party Benefit (net of the
cost of procuring such Third Party Benefit) to the Indemnifying Parties.

 

10.3.      Survival of Claims.

 

(a)          Except as otherwise provided in this Section 10.3, all
representations and warranties of the Sellers and the Buyer contained in this
Agreement shall survive the Closing Date and any investigation made by or on
behalf of any party hereto for a period of eighteen months (18) following the
Closing Date. Notwithstanding the generality of the immediately preceding
sentence:

 

(i)          the representations and warranties set forth in Section 3.2
(Authority Relative to this Agreement), Section 3.5 (Intellectual Property),
Section 3.9 (Regulatory Compliance), Section 3.11 (Financial Statements),
Section 3.12 (Taxes) and Section 3.16 (Employee Matters) shall survive until the
later of (i) sixty (60) days after the expiration of the applicable statute of
limitations for the applicable underlying Claim including any extensions or
waivers thereof or (ii) if there is no applicable statute of limitations, then
five (5) years from the Closing Date;

 

(ii)         the representations and warranties set forth in Section 3.13
(Capitalization) and Section 3.15 (Ownership of Shares) of this Agreement and
Claims with respect to fraud shall survive indefinitely.

 

(iii)        any Claim for a breach of a covenant made pursuant to this
Agreement shall survive until sixty (60) days after the expiration of the
applicable statute of limitations for the underlying Claim, including any
extensions or waivers thereof, running from the date of such breach.

 

(b)          The indemnification provided for in this Article 10 shall terminate
at the applicable time set forth in Section 10.3(a) (and no Claims shall be made
by any Buyer Indemnified Party or Seller Indemnified Party thereafter), except
that such indemnification by the Sellers or the Buyer, as applicable, shall
continue as to any Losses with respect to which any Buyer Indemnified Party or
Seller Indemnified Party, as applicable, has validly given a Claim Notice to the
Parent or to the Buyer, as applicable, in accordance with the requirements of
Section 10.2 on or prior to the date such indemnification would otherwise
terminate in accordance with Section 10.3(a), as to which the obligation of the
Sellers or the Buyer, as applicable, shall continue solely with respect to the
specific matters described in such Claim Notice until the liability of the
Sellers or the Buyer, as applicable, shall have been determined pursuant to this
Article 10 and the Sellers shall have reimbursed all Buyer Indemnified Parties,
or the Buyer shall have reimbursed all Seller Indemnified Parties, as
applicable, for the full amount of such Losses that are payable with respect to
such Claim Notice in accordance with this Article 10.

 



45

 

 

ARTICLE 11
TERM; TERMINATION

 

11.1.      Termination of Agreement. Anything to the contrary notwithstanding,
this Agreement and the Transactions may be terminated:

 

(a)          Agreement. By mutual consent in writing of the Buyer and the
Sellers;

 

(b)          By the Buyer. By the Buyer: (i) upon written notice to the Sellers
if the Transactions have not been consummated on or prior to June 25, 2014
unless such failure of consummation shall be due to the failure of the Buyer to
perform or observe in all material respects the covenants and agreements hereof
to be performed or observed by the Buyer; or (ii) if the Sellers have breached
any representation, warranty or covenant contained in this Agreement in any
material respect, the Buyer has notified the Sellers of the breach, and the
breach has continued without cure for a period of ten (10) Business Days after
the notice of breach; or

 

(c)          By the Sellers. By the Sellers: (i) upon written notice to the
Buyer if the Transactions have not been consummated on or prior to June 25,
2014, unless such failure of consummation shall be due to the failure of the
Sellers to perform or observe in all material respects the covenants and
agreements hereof to be performed or observed by the Sellers; or (ii) if the
Buyer has breached any representation, warranty or covenant contained in this
Agreement in any material respect, the Sellers have notified the Buyer of the
breach, and the breach has continued without cure for a period of ten (10)
Business Days after the notice of breach.

 

11.2.      Effect of Termination. If this Agreement shall be terminated pursuant
to Section 11.1, all further obligations of the parties under this Agreement
shall terminate without further liability of any party to the other; provided,
however, that any party may pursue any Claim that it may have as a result of a
breach by another party of any covenant under this Agreement.

 

ARTICLE 12
MISCELLANEOUS PROVISIONS

 

Except as provided otherwise in this Agreement, the following provisions shall
apply hereto:

 

12.1.      Amendment and Modifications. Subject to applicable Law, this
Agreement may be amended, modified and supplemented only by a written agreement
between the Buyer and the Sellers which states that it is intended to be a
modification of this Agreement.

 



46

 

 

12.2.      Waiver of Compliance. Any failure of the Sellers, on the one hand, or
the Buyer, on the other hand, to comply with any obligation, covenant, agreement
or condition in this Agreement may be expressly waived in writing by the Buyer,
on the one hand, or the Sellers, on the other hand, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure by the Sellers or the Buyer.

 

12.3.      Expenses. Subject to all rights and remedies that a party may have
against another party for breach of this Agreement, all fees and expenses
incurred by each party in connection with the Transactions shall be borne by the
party incurring such fees and expenses.

 

12.4.      Further Assurances. During the period between the execution of this
Agreement and the Closing, and during all periods after the Closing, each party
shall execute and deliver such further certificates, agreements and other
documents and take such other actions as the other party may reasonably request
to consummate or implement the Transactions or to evidence such events or
matters.

 

12.5.     No Waiver of Rights. No failure on the part of any party to exercise
or delay in exercising any right hereunder shall be deemed a waiver thereof, nor
shall any single or partial exercise preclude any further or other exercise of
such right or any other right.

 

12.6.      Notices. Any notice required, permitted or desired to be given
pursuant to any of the provisions of this Agreement shall be in writing and
shall be deemed to have been sufficiently given or served for all purposes if
(i) delivered in Person, (ii) sent by registered or certified mail, return
receipt requested, postage and fees prepaid, or (iii) sent by a national
overnight delivery service, return receipt requested, fees prepaid, to the
parties as follows:

 

(a)          if to the Buyer, to:

 

AzurRx BioPharma, Inc.
1410 Broadway, 23rd Floor
New York, NY 10018
Attn: Christine Rigby-Hutton, President and COO
email: christine.rigby@azurrx.com

 

With copies to (which shall not constitute notice):

 

Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attn: David J. Levine
email: dlevine@loeb.com

 

or to such other Person or address as the Buyer shall furnish to the Sellers in
writing.

 



47

 

 

(b)          if to the Sellers, to:

 

c/o Protea Biosciences Group, Inc.
955 Hartman Run Road
Morgantown, West Virginia 26505
Attn: Stephen Turner, CEO
email: stephen.turner@proteabio.com

 

With copies (which shall not constitute notice) to:

 

Richardson & Patel LLP
The Chrysler Building
405 Lexington Avenue, 49th Floor
New York, NY 10174
Attn: David N. Feldman
email: dfeldman@richardsonpatel.com

 

or to such other address as the Sellers shall furnish to the Buyer in writing.
Any notice given under this Section 12.6 shall be effective (i) if delivered
personally, when delivered, (ii) if delivered overnight by national overnight
courier, the end of the next Business Day after deposit with such courier, and
(iii) if mailed, the third Business Day after mailing. Any of the parties hereto
may at any time and from time to time change the address to which notice shall
be sent hereunder by notice to the other party given under this Section 12.6.
The date of the giving of any notice sent by mail shall be the date of the
posting of the mail.

 

12.7.      Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations under this Agreement or the other Transaction
Documents shall be assigned by any of the parties hereto without the prior
written consent of the other party; provided, that the Buyer may assign its
rights, interests or obligations under this Agreement and the other Transaction
Documents to any acquiror.

 

12.8.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but shall constitute
one and the same instrument. Facsimile and electronic signatures (i.e., PDF) to
this Agreement shall be valid.

 

12.9.      Headings. The headings of the Sections and Articles are inserted for
convenience only and shall not constitute a part hereof or affect in any way the
meaning or interpretation of such Agreement.

 

12.10.    Entire Agreement. This Agreement and the Transaction Documents set
forth the entire agreement of the parties hereto in respect of the subject
matter contained therein, and supersede all prior agreements, whether oral or
written, by any officer, employee or representative of any party hereto with
respect to the subject matter hereof.

 

12.11.    Third Party Beneficiaries. Except as specifically set forth or
referred to herein, nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any Person other than the parties hereto and
their successors or assigns, any rights or remedies under or by reason of this
Agreement.

 



48

 

 

12.12.    Severability. If any provision of this Agreement shall hereafter be
held to be invalid or unenforceable for any reason, that provision shall be
reformed to the maximum, extent permitted to preserve the parties’ original
intent; failing which, it shall be severed from this Agreement with the balance
of this Agreement continuing in full force and effect. Such occurrence shall not
have the effect of rendering the provision in question invalid in any other
jurisdiction or in any other case or circumstances, or of rendering invalid any
other provisions contained therein to the extent that such other provisions are
not themselves actually in conflict with any applicable Law.

 

12.13.    Survival. Subject to earlier termination upon Reversion or the terms
of Section 8.2(i), the provisions of Section 2.3 of this Agreement shall survive
the Closing and shall continue in effect until December 31, 2040, subject to
automatic renewal for successive one-year periods until the average Royalty
Payment for the three prior completed calendar years is less than $100,000.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

49

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.

 

  BUYER:       AZURRX BIOPHARMA, INC.       By: /s/ Christine Rigby-Hutton    
Christine Rigby-Hutton, President and COO         SELLERS:       PROTEA
BIOSCIENCES GROUP, INC.       By: /s/ Stephen Turner     Stephen Turner, Chief
Executive Officer       PROTEA BIOSCIENCES, INC.         By: /s/ Stephen Turner
    Stephen Turner, Chief Executive Officer       PROTEABIO EUROPE SAS       By:
/s/ Daniel Dupret     Daniel Dupret, President

  

50

